                Case 6:19-bk-15075-SC                      Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                  Desc
                                                           Main Document     Page 1 of 63
 Fill In this Information to Identify your case:


 United States Bankruptcy Court for the;

 CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)                                                        Chapter you are filing under:

                                                                               B Chapter 7
                                                                               □ Chapter 11
                                                                               □ Chapter 12
                                                                               □ Chapter 13                                  □ Check if this an
                                                                                                                                 amended filing




Official Form 101
Voluntarv Petition for Individuals Filinq for Bankruptcy
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and In joint cases, these forms use you to ask for Information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes If either debtor owns a car. When Information Is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to
distinguish between them. In Joint cases, one of the spouses must report Information as Debtor 1 and the other as Debtor 2. The same person must be
Debtor 11n all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer
every question.



           Identify Yourself

                                    About Debtor 1:                                                 About Debtor 2 (Spouse Only In a Joint Case);

 1.   Your full name


      Write the name that is on     Sarah
      your government-issued        First name                                                       First name
      picture identification (for
      example, your driver's
      license or passport).         Middle name                                                      Middle name

      Bring your picture            Johnson
      identification to your
                                    Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr.,
      meeting with the trustee.




      All other names you have
      used In the last 8 years
      Include your married or
      maiden names.




      Only the last 4 digits of
      your Social Security
      number or federal
                                    xxx-xx-2024
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy
               Case 6:19-bk-15075-SC                   Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                   Desc
Debtor 1   Sarah Johnson
                                                       Main Document     Page 2 of 63Case number (if known)



                                 About Debtor 1:                                              About Debtor 2(Spouse Only in a Joint Case):


4.   Any business names and
     Employer Identification
     Numbers(BIN) you have           I have not used any business name or EINs.               □ I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:


                                 176 Nightfall Road
                                 San Jaclnto, OA 92582
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Riverside
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                  H      Over the last 180 days before filing this             □      Over the last 180 days before filing this petition, I
                                        petition, I have lived in this district longer than          have lived in this district longer than in any other
                                        in any other district.                                       district.


                                 □      I have another reason.                                □      I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                             Explain. (See 28 U.S.C. § 1408.)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                page 2
                  Case 6:19-bk-15075-SC                 Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                      Desc
Debtor 1    Sarah Johnson                               Main Document     Page 3 of 63Case number (if known)

           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one.(For a brief description of each, see Notice Required by 11 U.S.C.§ 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under      _
                                 ■ Chapter 7
                                 □ Chapter 11
                                 □ Chapter 12
                                 □ Chapter 13


8.   How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                        that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                        out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for          |
     bankruptcy within the
     last 8 years?               □ Yes.
                                             District                                  When                            Case number

                                             District                                  When                            Case number

                                             District                                  When                            Case number




10. Are any bankruptcy           ■ No
    cases pending or being
    filed by a spouse who is     □ Yes.
    not filing this case with
    you, or by a business
    partner, or by an
     affiliate?

                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known



11. Do you rent your             ■ No.        Go to line 12.
     residence?
                                 □ Yes.       Has your landlord obtained an eviction judgment against you?
                                              □         No. Go to line 12.

                                              □         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it as part of
                                                        this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 6:19-bk-15075-SC                   Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                    Desc
Debtor 1   Sarah Johnson
                                                       Main Document     Page 4 of 63Case number (if known)


           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.       Go to Part 4.
    business?

                                  □ Yes.       Name and location of business

    A sole proprietorship is a
    business you operate as                    Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                       Check the appropriate box to describe your business:
                                               □       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               □       Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                               □       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               □       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               □       None of the above

13. Are you filing under    if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
     you a small business         in 11 U.S.C. 1116(1)(B).
     debtor?
                                    I No .
                                               I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. §101(51D).            □ No.
                                               Code.


                                  □ Yes.       '    fi ling under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14. Do you own or have any        ■ No.
    property that poses or is
    alleged to pose a threat      □ Yes.
     of imminent and                         What is the hazard?
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                     If immediate attention is
     immediate attention?                    needed, why is it needed?

    For example, do you own
    perishable goods, or
    livestock that must be fed,              Where is the property?
    or a building that needs
    urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for individuals Filing for Bankruptcy                                                page 4
                Case 6:19-bk-15075-SC                   Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                     Desc
Debtor 1     Sarah Johnson
                                                        Main Document     Page 5 of 63Case number (if known)
            Explain Your Efforts to Receive a Briefing About Credit Counseling
                                    About Debtor 1:                                               About Debtor 2(Spouse Only In a Joint Case):
15. Tell the court whether          You must check one:                                           You must check one:
    you have received a             I I received a briefing from an approved credit               n   I received a briefing from an approved credit
    briefing about credit               counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                         filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                        certificate of completion.                                    completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
    credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check       n   I received a briefing from an approved credit             □   I received a briefing from an approved credit
    one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a
    so, you are not eligible to         a certificate of completion.                                  certificate of completion.
    file.
                                        Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
                                        petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
    If you file anyway, the court
                                        payment plan, if any.                                         any.
    can dismiss your case, you
    will lose whatever filing fee
    you paid, and your                  I certify that I asked for credit counseling              □   I certify that I asked for credit counseling services
    creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
    collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                        days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                        of the requirement.
                                                                                                      To ask for a 30-day temporary waiver of the requirement,
                                        To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                        requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                        what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                        you were unable to obtain it before you filed for             circumstances required you to file this case.
                                        bankruptcy, and what exigent circumstances
                                        required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                      with your reasons for not receiving a briefing before you
                                        Your case may be dismissed if the court is                    filed for bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                        still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                        You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                        agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                        developed, if any. If you do not do so, your case
                                                                                                      Any extension of the 30-day deadline is granted only for
                                        may be dismissed.
                                                                                                      cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15
                                        days.
                                        I am not required to receive a briefing about             □   I am not required to receive a briefing about credit
                                        credit counseling because of:                                 counseling because of:

                                              Incapacity.                                                    Incapacity.
                                              I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                              that makes me incapable of realizing or                        makes me incapable of realizing or making rational
                                              making rational decisions about finances.                      decisions about finances.

                                              Disability.                                                    Disability.
                                              My physical disability causes me to be                         My physical disability causes me to be unable to
                                              unable to participate in a briefing in person,                 participate in a briefing in person, by phone, or
                                              by phone, or through the internet, even after                  through the internet, even after I reasonably tried to
                                              I reasonably tried to do so.                                   do so.


                                         □    Active duty.                                            □      Active duty.
                                              I am currently on active military duty in a                    I am currently on active military duty in a military
                                              military combat zone.                                          combat zone.
                                        If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                        briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                        motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 5
 Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                     Desc
                                                  Main Document     Page 6 of 63


Debtor 1      Sarah Johnson                                                                                Case number

           Answer These Questions for Reporting Purposes
16. What kind of debts do         16a         Are your debts primarily consumer debts? Consumer debts are defined In 11 U S.C § 101(8)as incurred by an
      you have?                               individual primarily for a personal, family, or household purpose."
                                              D No. Go to line 16b.

                                              B Yes. Go to line 17.
                                  16b.        Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                              □ No. Go to line 16c
                                              □ Yes. Go to line 17.
                                 16c.         State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under         □ No         I    not filing under Chapter 7. Go to line 18
    Chapter 7?

     Do you estimate that            I Yes.   '         under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
     after any exempt                         expenses are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                  B No
     are paid that funds will
     be available for                         □ Yes
     distribution to unsecured
     creditors?


18. How many Creditors do        B 1^9                                            □ 1.000-5.000
    you estimate that you
                                                                                                                             □ 25.001-50.000
     owe?                        □ 50-99                                          □ 5001-10.000                              □ 50.001-100.000
                                 □ 100-199                                        □ 10.001-25.000                            □ More than 100.000
                                 □ 200-999

19. How much do you              □ $0 - $50,000                                   □ $1,000,001 - $10 million
     estimate your assets to                                                                                                 □   $500,000,001 - $1 billion
                                 □ $50,001 . $100,000                             □ $10,000,001 - $50 million                □   $1,000,000,001 - $10 billion
     be worth?
                                 B $100,001 - $500,000                            □ $50,000,001 - $100 million               □   $10,000,000,001 - $50 billion
                                 □ $500,001 - $1 million                          □ $100,000,001 - $500 million              □   More than $50 billion

20. How much do you              □   $0 - $50,000                                 □   $1,000,001 -$10 million                □   $500,000,001 - $1 billion
     estimate your liabilities
                                 □   $50,001 - $100,000                           □   $10,000,001 - $50 million              □    $1,000,000,001 -$10 billion
     to be?
                                 B   $100,001 - $500,000                          □   $50,000,001 - $100 million             □    $10,000,000,001 - $50 billion
                                 □   $500,001 - $1 million                        □   $100,000,001 - $500 million            □    More than $50 billion

           Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                 If I have chosen to file under Chapter 7. 1 am aware that I may proceed, if eligible, under Chapter 7. 11.12. or 13 of title 11
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document. I have obtained and read the notice required by 11 U.S.C § 342(b)
                                 I request relief in accordance with the chapter of title 11. United States Code, specified in this petition.
                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 ic?Q   ^ 3571.^ re^t
                                 1519. and             f J in fines
                                                                A up to $250,000. or imprisonment for up to 20 years, or both. 18 U.S.C §§ 152 1341
                                 STarah Johnson           A                                       Signature of Debtor 2
                                 Signature of Debtor 1 {j
                                 Executed on May 7, 2019                                          Executed on
                                                  MM / DD 7 YYYY                                                    MM / DD / YYYY




Officiat Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                         page 6
              Case 6:19-bk-15075-SC                       Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                    Desc
Debtor 1   Sarah Johnson                                  Main Document     Page 7 of 63Case number (if known)



For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eiigibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible, i also certify that i have delivered to the debtor(s) the notice required by 11 U.S.C. §
If you are not represented by   342(b) and, in a case in which § 707(b)(4)(D) applies, certify that i have no knowledge after an inquiry that the information
an attorney, you do not need    in the schedules filed with the petition is incorrect.
to file this page.
                                Isl Daniel King                                                   Date         May 7, 2019
                                Signature of Attorney for Debt                                                 MM / DD/YYYY


                                Daniel King
                                Printed name

                                The Attorney Group
                                Firm name

                                3435 Wilshire Blvd
                                Suite 1111
                                Los Angeles, OA 90010
                                Number, Street, City, State & ZIP Code

                                Contact phone     213-388-3887                               Email address       dking(gtheattorneygroup.com

                                207911 OA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Case 6:19-bk-15075-SC                    Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                      Desc
                                         Main Document     Page 8 of 63




                                           STATEMENT OF RELATED CASES
                                        INFORMATION REQUIRED BY LBR 1015-2
           UNITED STATES BANKRUPTCY COURT,CENTRAL DISTRICT OF CALIFORNIA
 1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
    against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
    copartnership or joint venture of vvhich debtor is or formerly was a general or limited partner, or member, or any
    corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
    and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
    assigned, whether still pending and. if not, the disposition thereof. If none, so indicate. Also, list any real property
     included in Schedule A/B that was filed with any such prior proceeding(s).)
  Filed chapter 7 bankruptcy on 2/8/2002. Case #6;2002bk12225. Closed 6/5/2002.
  Filed chapter 13 bankruptcy on 6/4/2002. Case #6;2002bk19320. Closed 9/5/2002.

 2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows:(Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not. the disposition thereof. If none, so indicate. Also, list any
     real property included in Schedule A/B that was filed with any such prior proceeding(s).)
  None


 3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
    previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not. the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
     A/B that was filed with any such prior proceeding(s).)
 None

 4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof has
     been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such'prior
     proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still pending,
     and if not. the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B that was
     filed with any such prior proceeding(s).)
 None


 I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at Los Angeles                                      , California.
                                                                                               Sarah Johnson
 Date:          May 7,2019                                                                     Signature of D


                                                                                               Signature of Debtor 2




                           mandalon/ li has been approved (or use in the Uniled Steles Bankruplcy Court for Ihe Central DisWct ol CaWotnia
                                                                                        F 1015-2.1.STMT.RELATED.CASES
              Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                               Desc
                                                              Main Document     Page 9 of 63

 Debtor 1                 Sarah Johnson


 Debtor 2
(Spouse if, filing)       First Name                        Middle Name           Last Name

 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(it known)                                                                                                                      □ Check if this is an
                                                                                                                                     amended fiiing



Official Form 106Sum
Summarv of Your Assets and Liabilities and Certain Statistical Information                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

               Summarize Your Assets

                                                                                                                                    Your assets
                                                                                                                                    Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Totai reai estate, from Scheduie A/B..

        lb. Copy line 62, Total personal property, from Schedule A/B..

        1c. Copy line 63, Total of all property on Schedule AIB                                                                     $

               Summarize Your Liabilities

                                                                                                                                    Your liabilities
                                                                                                                                    Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Coiumn A, Amount of claim, at the bottom of the iast page of Part 1 of Schedule D...        $
 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured ciaims) from iine 6e of Schedule E/F                               $
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..


                                                                                                         Your total liabilities $              318,735.28


               Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 1061)
        Copy your combined monthly income from iine 12 of Schedule I..

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J

               Answer These Questions for Administrative and Statistical Records
 6.    Are you filing for bankruptcy under Chapters 7,11, or 13?
        □      No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other scheduies.


 7.    What kind of debt do you have?

        ■ Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
          household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statisticai purposes. 28 U.S.C. § 159.
       □ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
               the court with your other schedules.
 Official Form 106Sum                  Summary of Your Assets and Liabilities and Certain Statistical Information                         page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                          Best Case Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                    Desc
 Debtor 1     Sarah Johnson
                                                             Main Document    Page  10number
                                                                                 Case   of 63(if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly Income from Official Form                 8,354.21
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                     Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations(Copy line 6a.)                                                                  0.00


       9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                       $            16,654.55

       9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)             $                 0.00


       9d. Student loans.(Copy line 6f.)                                                              $                 0.00


       9e. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                      $                 0.00
            priority claims.(Copy line 6g.)

       9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)         +$                 0.00



       9g. Total. Add lines 9a through 9f.                                                                      16,654.55




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information            page 2 of 2
Software Copyright(c) 1996-2019 Best Case. LLC - www.bestcase.com
                                                                                                                                Best Case Bankruptcy
             Case 6:19-bk-15075-SC                                   Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                           Desc
                                                                     Main Document    Page 11 of 63
Fill In this Information to Identify your case :

Debtor 1                    Sarah Johnson


Debtor 2
(Spouse, if filing)          First Name                             Middle Name                      Last Nan

 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                                                                              □    Check If this Is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Propert
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   Cl No. Go to Part 2.

   B Yes. Where is the property?



                                                                            What Is the property? Ctieck all that apply
        176 Nightfall Rd                                                          g Single-family home                         Do not deduct secured claims or exemptions. Put the
        street address, if available, or other description
                                                                                  Q Duplex or multi-unit building              amount of any secured claims on Schedule D:
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                                  ri Condominium or cooperative

                                                                                  □ Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        San Jacinto                       CA        92582-0000                    □ Land                                       entire property?           portion you own?
                                          State          ZIP Code                 CD Investment property                              $333,795.00                 $333,795.00
                                                                                  □ Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                  D Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an Interest In the property? Check one     a life estate), if known.
                                                                                  I Debtor 1 only                              Fee Simple
        Riverside                                                                 n Debtor 2 only
                                                                                  n Debtor 1 and Debtor 2 only                 m    Check If this is community property
                                                                                  CD At least one of the debtors and another        (see instructions)

                                                                            Other information you wish to add about this Item, such as local
                                                                            property Identification number:

                                                                            FMV per Zillow



 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here                                                 =>                                              $333,795.00


            Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report It on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                Schedule A/B: Property
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                   Desc
Debtor 1          Sarah Johnson
                                                             Main Document    Page 12 of Case
                                                                                         63 number (if known)
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   □ No
   ■ Yes

                                                                                                                Do not deduct secured claims or exemptions. Put
  3.1    Make:       Chevrolet                                 Who has an interest In the property? Check one
                                                                                                                the amount of any secured claims on Schedule D:
         Model:      Camaro                                    H Debtor 1 only                                  Creditors Who Have Ciaims Secured by Property.
         Year:       2018                                      n Debtor 2 only                                  Current value of the      Current value of the
         Approximate mileage:                   14300          □ Debtor 1 and Debtor 2 only                     entire property?          portion you own?
         Other information:                                    □ At least one of the debtors and another
         FMV per KBB
                                                               D Check if this Is community property                   $21,685.00                   $21,685.00
                                                                     (see instructions)



                                                                                                                Do not deduct secured claims or exemptions. Put
  3.2    Make:       Chevrolet                                 Who has an Interest in the property? Check one
                                                                                                                the amount of any secured claims on Schedule D:
         Model:      Avalanche                                 H Debtor 1 only                                  Creditors Who Have Ciaims Secured by Property.
         Year:       2007                                      □ Debtor 2 only                                  Current value of the      Current value of the
         Approximate mileage:                    220K          □ Debtor 1 and Debtor 2 only                     entire property?          portion you own?
         Other information:                                    D At least one of the debtors and another
         FMV per KBB
                                                               D Check if this Is community property                     $7,109.00                   $7,109.00
         Debtor owns free and clear
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   ■ No
   □ Yes




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here                                                               =>                  $28,794.00


           Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the foliowing items?                                                      Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   n No
    B Yes. Describe

                                     Household Furniture and Electronics                                                                                 $500.00


7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                   including cell phones, cameras, media players, games
    ■ No
    D Yes. Describe

8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
    ■ No
    □ Yes. Describe




Official Form 106A/B                                                       Schedule A/B: Property                                                            page?
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                                 Best Case Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                           Desc
Debtor 1       Sarah Johnson
                                                             Main Document    Page 13 of Case
                                                                                         63 number (if known)
9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                  musical instruments

   ■ No
   □ Yes. Describe

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    ■ No
    □ Yes. Describe

11. Giothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    □ No
    M Yes. Describe

                                    All Clothes                                                                                                 $200.00


12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    □ No
    M Yes. Describe

                                    Misc. Jewelry                                                                                                 $50.00


13. Non-farm animals
      Examples: Dogs, cats, birds, horses
    ■ No
    □ Yes. Describe

14. Any other personal and household items you did not already list, including any health aids you did not list
    ■ No
    □ Yes. Give specific information


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                            $750.00
       for Part 3. Write that number here



           Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                    Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    ■ No
    □ Yes

17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                institutions. If you have multiple accounts with the same institution, list each.
    □ No
    B Yes                                                                Institution name:


                                      17.1.    Checking                  Citibank Checking Account #8660                                      $2,765.46



                                      17.2.    Savings                   Citibank Savings Account #7118                                             $0.00



Official Form 106A/B                                                 Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                               Desc
Debtor 1        Sarah Johnson
                                                             Main Document    Page 14 of Case
                                                                                         63 number (/f/cnownj
18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    ■ No
    □ Yes                                     Institution or issuer name:

19. Non-publicly traded stock and Interests In Incorporated and unincorporated businesses. Including an Interest In an LLC, partnership,
      and joint venture
    ■ No
    □ Yes. Give specific information about them
                                 Name of entity:                                                              % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable Instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    ■ No
    □ Yes. Give specific information about them
                                         Issuer name:


21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401{k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    □ No
    B Yes. List each account separately.
                                      Type of account:                      Institution name:

                                                                            CalPERS                                                             $29,932.00

22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    ■ No
    □ Yes                                                                   Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    ■ No
    □ Yes                       Issuer name and description.

24. Interests In an education IRA, In an account In a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    ■ No
    □ Yes                       Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future Interests In property (other than anything listed In line 1), and rights or powers exerclsable for your benefit
   ■ No
    □ Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    ■ No
    □ Yes. Give specific information about them...

27. Licenses, franchises, and other general Intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    ■ No
    □ Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           0est Case Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                Desc
Debtor 1        Sarah Johnson                                Main Document    Page 15 of Case
                                                                                         63 number (if known)
28. Tax refunds owed to you
    ■ No
    □ Yes. Give specific information about them, including whether you already filed the returns and the tax years


29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    □ Yes. Give specific information


30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation. Social Security
                    benefits; unpaid loans you made to someone else
    ■ No
    □ Yes. Give specific information..

31. Interests In Insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    ■ No
    □ Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                          Beneficiary:                          Surrender or refund
                                                                                                                                      value:


32. Any Interest In property that Is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
    ■ No
    □ Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
    ■ No
    □ Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights to set off claims
    ■ No
    □ Yes. Describe each claim

35. Any financial assets you did not already list
    ■ No
    □ Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
       for Part 4. Write that number here                                                                                                      $32,697.46


           Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

37. Do you own or have any legal or equitable Interest In any business-related property?
   H No. Go to Part 6.
   □ Yes. Go to line 38.



           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable Interest In any farm- or commercial fishing-related property?
      H No. Go to Part 7.
      G Yes. Go to line 47.


                Describe All Property You Own or Have an Interest In That You Did Not List Above


Official Form 106A/B                                                 Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 6:19-bk-15075-SC                          Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                          Desc
Debtor 1       Sarah Johnson
                                                           Main Document    Page 16 of Case
                                                                                       63 number (if known)

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    □ No
    H Yes. Give specific information

                                        Timeshare
                                        Bluegreen Vacation Club 36
                                        372 E Troplcana Av. Las Vegas, NV 89169                                                          Unknown



                                       I Cellphone                                                                                         $300.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                   $300.00


              List the Totals of Each Part of this Form


 55.   Part 1: Total real estate, line 2                                                                                             $333,795.00
 56.   Part 2: Total vehicles, line 5                                                $28,794.00
 57. Part 3: Total personal and household items, line 15                                $750.00
 58.   Part 4: Total financial assets, line 36                                       $32,697.46
 59.   Part 5: Total business-related property, line 45                                     $0.00
 60.   Part 6: Total farm- and fishing-related property, line 52                            $0.00
 61. Part 7: Total other property not listed, line 54                                   $300.00

 62. Total personal property. Add lines 56 through 61...                             $62,541.46     Copy personal property total       $62,541.46

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                  $396,336.46




Official Form 106A/B                                               Schedule A/B: Property                                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                    Best Case Bankruptcy
             Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                       Desc
                                                             Main Document    Page 17 of 63

 Debtor 1                Sarah Johnson


 Debtor 2
(Spouse if, fling)        First Name                        Middle Name                 Last Name

 United States Bankruptcy Court for the;             CENTRAL DISTRICT OF CALIFORNIA

 Case number
(if known)                                                                                                                             □ Check If this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. Using
the property you listed on Schedule AIB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space Is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (If known).

For each Item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited In dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

I^IU I'*'                    Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule MB that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      176 Nightfall Rd San Jacinto, CA                               $333,795.00                                $75,000.00      C.C.P. § 704.730
      92582 Riverside County
      FMV per Ziilow                                                                  n    100% of fair market value, up to
      Line from Schedule MB: 1.1                                                           any applicable statutory limit


      Household Furniture and Electronics                                                                          $500.00      C.C.P. § 704.020
                                                                          $500.00
      Line from Schedule MB: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Ail Clothes
                                                                          $200.00                                  $200.00      C.C.P. § 704.020
      Line from Schedule MB: 11.1
                                                                                      d 100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. Jewelry                                                        $50.00                                    $50.00     C.C.P. § 704.040
      Line from Schedule MB: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Checking: Citibank Checking                                                                                       750/^   C.C.P. § 704.070
                                                                       $2,765.46
     Account #8660
     Line from Schedule MB: 17.1                                                      n 100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                                     Best Case Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                      Desc
Debtor 1    Sarah Johnson
                                                             Main Document    Page 18Case
                                                                                      of number
                                                                                          63 (if known)
     Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                              Schedule fiJB

     Savings: Citibank Savings Account                                        $0.00                                   $0.00    C.c.p.§ 704.070
     #7118
     Line from Schedule A/B: 17.2                                                     n 100% of fair market value, up to
                                                                                           any applicable statutory limit

     CalPERS                                                         $29,932.00                                $29,932.00      C.C.P.§ 704.115(a)(1)&(2),
     Line from Schedule A/B: 21.1                                                                                              (b)
                                                                                      n 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cellphone                                                           $300.00                                   $300.00     C.C.P.§ 704.020
     Line from Schedule AJB: 53.2
                                                                                      d 100% of fair market value, up to
                                                                                           any applicable statutory limit


3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■      No
      □     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            □      No
            □      Yes




Official Form 106C                                      Schedule 0: The Property You Claim as Exempt                                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                                     Best Case Bankruptcy
             Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                 Desc
                                                             Main Document    Page 19 of 63
Fill in this information to identify your case:

Debtor 1                   Sarah Johnson
                           First Name                      Middle Name                      Last Name

Debtor 2
(Spouse if, filing)        First Name                      Middle Name                      Last Name


United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA


Case number
(if known)                                                                                                                                       □ Check if this is an
                                                                                                                                                   amended filing


Official Form 106D
Schedule P; Creditors Who Have Claims Secured by Property                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
       □ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       B Yes. Fill in all of the information below.
              I List All Secured Claims
                                                                                                               Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much     Amount of claim        Value of collateral    Unsecured
 as possible, list the claims in alphabetical order according to the creditor's name.                          Do not deduct the      that supports this     portion
                                                                                                               value of collateral.   claim                  If any
 2.1     Bluegreen Vacations Co                   Describe the property that secures the claim:                        $203,00                Unknown             Unknown
        Creditor's Name                           TImeshare
                                                  Bluegreen Vacation Club 36
                                                  372 E Troplcana Av. Las Vegas, NV
                                                  89169
                                                  As of the date you file, the claim is: Check all that
        4960 Conference Way N #                   apply.
         Boca Raton, FL 33431                     □ Contingent
         Number, Street, City, State & Zip Code   D Unliquidated
                                                  □ Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.

 B Debtor 1 only                                  D An agreement you made (such as mortgage or secured
                                                       car loan)
 □ Debtor 2 only
 □ Debtor 1 and Debtor 2 only                     G Statutory lien (such as tax lien, mechanic's lien)
 G At least one of the debtors and another        G Judgment Hen from a lawsuit
 □ Check if this claim relates to a                G Other (Including a right to offset)
       community debt

                                 Opened
                                 10/15 Last
                                 Active
 Date debt was incurred          8/29/18                   Last 4 digits of account number         1651




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 6:19-bk-15075-SC                               Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                    Desc
                                                                Main Document    Page 20 of 63
Debtor 1 Sarah Johnson                                                                                     Case number (if known)
              First Name                  Middle Name                        Last Name



2.2     CalHFA                                     Describe the property that secures the claim:                    $8,171.05       $333,795.00             $0.00
        Creditor's Name                            176 Nightfall Rd San Jaclnto, CA
        Loan Administration
                                                   92582 Riverside County
                                                   FMV per Zlllow
        MS-350
                                                   As of the date you file, the claim is: Check all that
        PO Box 4034                                apply.
        Sacramento, CA 95812                       □ Contingent
        Number, Street, City, State & Zip Code     □ Unliquidated
                                                   D Disputed
Who owes the debt? Check one.                      Nature of lien. Check all that apply.

H Debtor 1 only                                    D An agreement you made (such as mortgage or secured
                                                          car loan)
□ Debtor 2 only
□ Debtor 1 and Debtor 2 only                       n Statutory lien (such as tax lien, mechanic's lien)
□ At least one of the debtors and another          D Judgment lien from a lawsuit
□ Check if this claim relates to a                      I Other (including a right to offset)   Deed of Trust
       community debt

Date debt was incurred                                       Last 4 digits of account number        1005


I 2.3 I Freedom Mortgage Corp                      Describe the property that secures the claim:                 $222,188.00        $333,795.00              $0.00
        Creditor's Name                            176 Nightfall Rd San Jaclnto, CA
                                                   92582 Riverside County
                                                   FMV per Zlllow
                                                   As of the date you file, the claim is: Check all that
        10500 KIncald Dr                           apply.
        Fishers, IN 46037                          □ Contingent
        Number, Street, City, State & Zip Code     G Unliquidated
                                                   G Disputed
Who owes the debt? Check one.                      Nature of lien. Check all that apply.

 H Debtor 1 only                                   G An agreement you made (such as mortgage or secured
                                                          car loan)
 n Debtor 2 only
 G Debtor 1 and Debtor 2 only                      G Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another         G Judgment lien from a lawsuit
 □ Check if this claim relates to a                     I Other (including a right to offset)   Deed of Trust
       community debt

                                Opened
 Date debt was incurred         01/15                         Last 4 digits of account number       6573



 2.4    Gm Financial                               Describe the property that secures the claim:                   $39,765.00        $21,685.00      $18,080.00
        Creditor's Name
                                                   2018 Chevrolet Camaro 14300 miles
                                                   FMV per KBB
                                                   As of the date you file, the claim is: Check all that
        Po Box 181145                              apply.
        Arlington, TX 76096                         G Contingent
        Number, Street, City, State & Zip Code      G Unliquidated
                                                    G Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 H Debtor 1 only                                    G An agreement you made (such as mortgage or secured
                                                          car loan)
 G Debtor 2 only
 G Debtor 1 and Debtor 2 only                       G Statutory lien (such as tax lien, mechanic's lien)
 G At least one of the debtors and another          G Judgment lien from a lawsuit
 G Check if this claim relates to a                 ■ other (including a right to offset)       Purchase Money Security
       community debt

                                Opened
 Date debt was incurred         05/18                         Last 4 digits of account number       9459




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 6:19-bk-15075-SC                              Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                         Desc
                                                              Main Document    Page 21 of 63
Debtor 1 Sarah Johnson                                                                                    Case number (if known)
             First Name                  Middle Name                        Last Name



2.5    Onemain                                    Describe the property that secures the claim:                   $10,732,00          $7,109.00              $3,623,00
       Creditor's Name                            2007 Chevrolet Avalanche 220K
                                                  miles
                                                  FMV per KBB
                                                  Debtor owns free and clear
                                                  As of the date you file, the claim is: Check all that
       PO Box 1010                                apply.
       Evansville, IN 47706                       D Contingent
       Number, Street, City, State & Zip Code     D Unliquidated
                                                  □ Disputed
Who owes the debt? Check one.                     Nature of lien. Check all that apply.

M Debtor 1 only                                   □ An agreement you made (such as mortgage or secured
                                                        car loan)
□ Debtor 2 only
□ Debtor 1 and Debtor 2 only                      n Statutory lien (such as tax lien, mechanic's lien)
□ At least one of the debtors and another         D Judgment lien from a lawsuit
□ Check if this claim relates to a                H Other (including a right to offset)        Purchase money security
      community debt

                               8/17-
Date debt was incurred         9/15/2018                    Last 4 digits of account number        0470



       Progressive Leassing
2.6                                               Describe the property that secures the claim:                      $561,87                 $0,00             $561,87
       LLC
       Creditor's Name                            Furniture
                                                  (Leased)
                                                  As of the date you fiie, the claim is: Check all that
       256 West Data Drive                        apply.
       Draper, UT 84020                           D Contingent
       Number, Street, City, State & Zip Code     D Unliquidated
                                                  D Disputed
Who owes the debt? Check one.                     Nature of lien. Check all that apply.

 H Debtor 1 only                                  n An agreement you made (such as mortgage or secured
                                                         car loan)
□ Debtor 2 only
□ Debtor 1 and Debtor 2 only                      D Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another        D Judgment lien from a lawsuit
 D Check if this ciaim relates to a                    I Other (including a right to offset)   Lease
      community debt

Date debt was incurred                                      Last 4 digits of account number




  Add the dollar value of your entries in Column A on this page. Write that number here:                                $281,620,92
  If this is the last page of your form, add the dollar value totals from all pages.                                    $281,620,92
  Write that number here:


 fSBWM List Others to Be Notified for a Debt That You Already Listed
Use this page oniy if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
to coiiect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the coiiection agency here. Similariy, if you have more than one
creditor for any of the debts that you listed in Part 1, iistthe additionai creditors here, if you do not have additional persons to be notified for any debts in Part 1,
do not fiil out or submit this page.




Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                             page 3 of 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 6:19-bk-15075-SC                             Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                  Desc
                                                               Main Document    Page 22 of 63
Fill in this information to identify your case:                                                                                           |
Debtor 1                  Sarah Johnson
                           First Name                         Middle Name                           Last Name

Debtor 2
(Spouse if. filing)        First Name                         Middle Name                           Last Name


1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA
Case number
(if known)                                                                                                                                            □ Check if this Is an
                                                                                                                                                        amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORiTY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
              I List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       □ No. Go to Part 2.
         I Yes.
       List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                            Total claim       P riority           N onpriority
                                                                                                                                              amount              amount


0           Franchise Tax Board
            Priority Creditor's Name
                                                                     Last 4 digits of account number            8847              $1,480.70           $1,480.70                  $0.00

            P.O. Box 942867                                          When was the debt incurred?                2014
            Sacramento. CA 94267-0008
            Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
        Who Incurred the debt? Check one.                            □ Contingent
        H Debtor 1 only                                              G Unliquidated
        n Debtor 2 only                                              □ Disputed
        □ Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

        D At least one of the debtors and another                    D Domestic support obligations
        □ Check if this claim is for a community debt                H Taxes and certain other debts you owe the government
        is the claim subject to offset?                              D Claims for death or personal injury while you were intoxicated
        ■ No                                                         D Other. Specify
        □ Yes                                                                              2014 tax


 2.2        IRS                                                      Last 4 digits of account number                              $7,805.98               $0.00          $7,805.98
            Priority Creditor's Name
            PO Box 7346                                              When was the debt incurred?                2014
            Philadelphia, PA 19101
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                            D Contingent
        H Debtor 1 only                                              D Unliquidated
        n Debtor 2 only                                              D Disputed
        □ Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

        n At least one of the debtors and another                    □ Domestic support obligations
        D Check if this claim is for a community debt                H Taxes and certain other debts you owe the government
        is the claim subject to offset?                              D Claims for death or personal injury while you were intoxicated
        ■ No                                                         n Other. Specify
        □ Yes



Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 6
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                  44011                                           Best Case Bankruptcy
             Case 6:19-bk-15075-SC                             Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                       Desc
Debtor 1 Sarah Johnson
                                                               Main Document    PageCase
                                                                                     23 number
                                                                                         of 63 (if known)

2.3        IRS                                                     Last 4 digits of account number                             $7,367.87                    $0.00            $7,367.87
           Priority Creditor's Name
           PO Box 7346                                             When was the debt incurred?            2015
           Philadelphia, PA 19101
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                            D Contingent
        H Debtor 1 only                                              D Unliquidated
        □ Debtor 2 only                                              G Disputed
        □ Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

        □ At least one of the debtors and another                    G Domestic support obligations

        □ Check if this claim is for a community debt                B Taxes and certain other debts you owe the government
        Is the claim subject to offset?                              G Claims for death or personal injury while you were intoxicated
        ■ No                                                         G Other. Specify
        □ Yes

              I List All of Your NONPRIGRITY Unsecured Claims
3.     Do any creditors have nonpriority unsecured claims against you?
       G No. You have nothing to report in this part. Submit this form to the court with your other schedules.

       H Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
       claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
       creditor holds a particular claim, list the other creditors in Part S.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.
                                                                                                                                                                 Total claim

                                                                                                                                                                                $910.00
ED          Affirm Inc
            Nonpriority Creditor's Name
                                                                        Last 4 digits of account number         NBL4

                                                                                                                Opened 07/18 Last Active
            650 California St Fi 12                                     When was the debt incurred?             8/15/18
            San Francisco, OA 94108
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                        G Contingent
            M Debtor 1 only
                                                                        G Unliquidated
            G Debtor 2 only
                                                                        G Disputed
            G Debtor 1 and Debtor 2 only                                Type of NONPRIORITY unsecured claim:
            G At least one of the debtors and another                   G student loans
            G Check if this claim is for a community debt               G Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                             report as priority claims

            ■ No                                                        G Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                         I other. Specify    Unsecured



 4.2        Affirm Inc                                                  Last 4 digits of account number         4JM4                                                            $146.00
            Nonpriority Creditor's Name
                                                                                                                Opened 07/18 Last Active
            650 California St F112                                      When was the debt incurred?             8/15/18
            San Francisco, OA 94108
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                        G Contingent
            H Debtor 1 only
                                                                        G Unliquidated
            G Debtor 2 only
                                                                        G Disputed
            G Debtor 1 and Debtor 2 only                                Type of NONPRIORITY unsecured claim:
            G At least one of the debtors and another                   G Student loans
            G Check if this claim is for a community debt               G Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                             report as priority claims
            ■ No                                                        G Debts to pension or profit-sharing plans, and other similar debts
            G Yes                                                       ® Other. Specify UnSGCUrad


Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                                     Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
            Case 6:19-bk-15075-SC                          Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                            Desc
Debtor 1     Sarah Johnson
                                                           Main Document    PageCase
                                                                                 24 of  63
                                                                                     number (if known)


          All County Environmental &
4.3       Restoration                                              Last 4 digits of account number       2021                                            $8,794.39
          Nonprlorlty Creditor's Name
          1081 N. Shepard St                                       When was the debt incurred?           8/2018
          Suite H
          Anaheim, OA 92806
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   □ Contingent
          H Debtor 1 only
                                                                   □ Unliquidated
          n Debtor 2 only
                                                                   G Disputed
          n Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another                □ Student loans
          □ Check if this claim is for a community debt            □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

           ■ No                                                    □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ other. Specify Construction

4.4        Bby/cbna                                                Last 4 digits of account number        6978                                            $1,040.00
          Nonprlorlty Creditor's Name
                                                                                                          Opened 01/15 Last Active
           50 Northwest Point Road                                 When was the debt incurred?            10/17/18
           Eik Grove Village, IL 60007
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   □ Contingent
           H Debtor 1 only
                                                                   □ Unliquidated
           □ Debtor 2 only
                                                                   □ Disputed
           □ Debtor 1 and Debtor 2 only                            Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another               □ Student loans
           □ Check if this claim is for a community debt           □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims

           ■ No                                                    □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                   ■ other. Specify Charge Account

 4.5       Bluegreen Vacations Corp                                Last 4 digits of account number                                                        $1,930.09
           Nonprlorlty Creditor's Name
           4960 Conference Way North, Suite                        When was the debt incurred?

           100
           Boca Raton, FL 33431
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                   □ Contingent
           B Debtor 1 only
                                                                   □ Unliquidated
           □ Debtor 2 only
                                                                   □ Disputed
           □ Debtor 1 and Debtor 2 only                            Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another               □ Student loans
           □ Check if this claim is for a community debt           □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims

           ■ No                                                    □ Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                   H Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-15075-SC                             Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                            Desc
Debtor 1 Sarah Johnson
                                                             Main Document    PageCase
                                                                                   25 of  63
                                                                                       number (if known)

4.6       Capital One                                                Last 4 digits of account number       1344                                            $1,329.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/16 Last Active
          15000 Capital One Dr                                       When was the debt incurred?            10/24/18
          Richmond, VA 23238
          Number Street City State Zip Code                          As of the date you file, the claim is: Check ail that apply
          Who incurred the debt? Check one.
                                                                     n Contingent
          B Debtor 1 oniy
                                                                     D Unliquidated
          D Debtor 2 only                                            D Disputed
          □ Debtor 1 and Debtor 2 oniy                               Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                  D Student loans
          □ Check if this claim is for a community debt              n Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      B Other. Specify Credit Card

 4.7      Capital One                                                Last 4 digits of account number        4080                                              $451.00
          Nonpriority Creditor's Name
                                                                                                            Opened 07/14 Last Active
           15000 Capital One Dr                                      When was the debt incurred?            10/03/18
           Richmond, VA 23238
           Number Street City State Zip Code                         As of the date you file, the claim is: Check ail that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
           B Debtor 1 oniy
                                                                     D Unliquidated
           □ Debtor 2 oniy
                                                                     □ Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another                 D student loans
           □ Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     B Other. Specify Credit Card

 4.8       EDO                                                       Last 4 digits of account number                                                        $2,545.83
           Nonpriority Creditor's Name
           PO Box 826846                                             When was the debt incurred?

           Sacramento, CA 94246
           Number Street City State Zip Code                         As of the date you file, the claim is: Check ail that apply
           Who incurred the debt? Check one.
                                                                     □ Contingent
           B Debtor 1 oniy
                                                                     □ Unliquidated
           n Debtor 2 oniy
                                                                     □ Disputed
           D Debtor 1 and Debtor 2 oniy                              Type of NONPRIORiTY unsecured claim:
           D At least one of the debtors and another                 □ Student loans
           D Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           B No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     B Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                            Desc
Debtor 1 Sarah Johnson
                                                             Main Document    PageCase
                                                                                   26 of  63 (if known)
                                                                                       number

4.9       Goiden Valley Lending                                      Last 4 digits of account number       4904                                               $552.50
          Nonprlority Creditor's Name
          635 Highway 20 E                                           When was the debt incurred?

          Upper Lake, OA 95485
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
          H Debtor 1 only
                                                                     G Unliquidated
          □ Debtor 2 only
                                                                     □ Disputed
          □ Debtor 1 and Debtor 2 only                               Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                  G student loans
          □ Check if this claim is for a community debt              G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ other. Specify Personal Loan

4.10      Kinecta Fed Cu                                             Last 4 digits of account number        0002                                            $1,202,00
          Nonprlority Creditor's Name
                                                                                                            Opened 08/17 Last Active
          Po Box 10003                                               When was the debt incurred?            10/01/18
          Manhattan Beach, CA 90267
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     G Contingent
           H Debtor 1 only
                                                                     G Unliquidated
           G Debtor 2 only
                                                                     G Disputed
           G Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 G student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify Unsecured

 4.11      Money Messiah                                             Last 4 digits of account number                                                        $1,355.00
           Nonprlority Creditor's Name
           40 E. Main Street                                         When was the debt incurred?

           Suite 508M
           Newark, DE 19711
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     G Contingent
           B Debtor 1 only
                                                                     G Unliquidated
           G Debtor 2 only
                                                                     G Disputed
           G Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 G student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Personal Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                              Desc
Debtor 1 Sarah Johnson
                                                            Main Document    PageCase
                                                                                  27 of  63
                                                                                      number (if known)

4.12      Syncb/car Care Amer Tr                                     Last 4 digits of account number       6818                                                $204,00
          Nonprlority Creditor's Name
                                                                                                           Opened 08/17 Last Active
          Po Box 965036                                              When was the debt incurred?            10/02/18
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     G Contingent
          H Debtor 1 only
                                                                     G Unliquidated
          □ Debtor 2 only
                                                                     G Disputed
          G Debtor 1 and Debtor 2 only                               Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                  G student loans
          G Check if this claim is for a community debt              G Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                      ■ Other. Specify Charge Account

            I List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
  more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
  any debts in Parts 1 or 2, do not fill out or submit this page.

            I Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
  of unsecured claim.

                                                                                                                                   Total Claim

                        6a.   Domestic support obligations                                                  6a.                                  0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.                             16,654.55
                        6c.   Claims for death or personal injury while you were intoxicated                6c.                                  0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.                                  0.00


                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.                             16,654.55

                                                                                                                                   Total Claim
                        6f.   Student loans                                                                 6f.                                  0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that you
                                                                                                                                                 0.00
                              did not report as priority claims                                             ^9-
                        6h.   Debts to pension or profit-sharing plans, and other similar debts          6h.                                     0.00
                        61.   Other. Add all other nonprlority unsecured claims. Write that amount here. 61.                                20,459.81

                        6j.   Total Nonprlority. Add lines 6f through 6i.                                   6j.                             20,459.81




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                               Desc
                                                             Main Document    Page 28 of 63
 Fill In this information to identify your case:

 Debtor 1                Sarah Johnson


 Debtor 2
(Spouse if, filing)      First Name                         Middle Name              Last Name

 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                       □ Check if this Is an
                                                                                                                                    amended filing



Official Form 106G
Schedule G: Executorv Contracts and Unexoired Leases                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.    Do you have any executory contracts or unexpired leases?
       B No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      □ Yes. Fill in all of the Information below even If the contacts of leases are listed on Schedule A/B:Propeiiy (Official Form 106 A/B).

2.    List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the instructions for this form in the Instruction booklet for more examples of executory contracts
      and unexpired leases.


        Person or company with whom you have the contract or lease                     State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code




          Number       Street




          Number       Street




          Number       Street




          Number       Street




          Number       Street


                                                                          ZIP Code




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                            Best Case Bankruptcy
             Case 6:19-bk-15075-SC                               Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                   Desc
                                                                 Main Document    Page 29 of 63
 Fill in this information to identify your case:

 Debtor 1                  Sarah Johnson
                           First Name                           Middle Name       Last Name

Debtor 2
(Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA


Case number
(if known)                                                                                                               □ Check if this is an
                                                                                                                           amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15


Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct Information. If more space Is needed, copy the Additional Page,
fill It out, and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (If known). Answer every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      ■ No
      □ Yes

      2. Within the last 8 years, have you lived In a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      ■ No. Go to line 3.
      □ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not Include your spouse as a codebtor If your spouse Is filing with you. List the person shown
      In line 2 again as a codebtor only If that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

               Column 1: Your codebtor                                                            Column 2: The creditor to whom you owe the debt
               Name, Number, Street, City, State and ZIP Code                                     Check all schedules that apply:

    3.1                                                                                           □ Schedule D, line
               Name
                                                                                                  □ Schedule E/F, line
                                                                                                  □ Schedule G, line _
               Number             Street
               City                                     State                      ZIP Code




    3.2                                                                                           □ Schedule D, line
               Name
                                                                                                  □ Schedule E/F, line
                                                                                                  □ Schedule G, line _
               Number             Street
               City                                     State                      ZIP Code




Official Form 106H                                                            Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 6:19-bk-15075-SC                    Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                  Desc
                                                      Main Document    Page 30 of 63


Fill in this information to identify your case:

Debtor 1                       Sarah Johnson

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                           Check If this Is:
(if known)                                                                                             □ An amended filing
                                                                                                       □ A supplement showing postpetltlon chapter
                                                                                                          13 Income as of the following date:

Official Form 106!                                                                                        MM / DD/ YYYY

Schedule I: Your Income                                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing jointly, and your spouse Is living with you, Include Information about your
spouse. If you are separated and your spouse Is not filing with you, do not Include Information about your spouse. If more space Is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.
                      I Describe Employment
        Fill In your employment
                                                                   1 Debtor 1                               ! Debtor 2 or hon-flling spbuse
        Information.

        If you have more than one job,                              H Employed                               □ Employed
        attach a separate page with           Employment status
                                                                    □ Not employed                           □ Not employed
        Information about additional
        employers.
                                              Occupation            Psych Tech
        Include part-time, seasonal, or
        self-employed work.                   Employer's name       State of California

        Occupation may Include student        Employer's address
                                                                    3102 Highland Ave
        or homemaker. If It applies.
                                                                    Patton, OA 92369

                                              How long employed there?          5 years

                      I Give Details About Monthly Income

Estimate monthly Income as of the date you file this form. If you have nothing to report for any line, write $0 In the space. Include your non-filing
spouse unless you are separated.

If you or your non-flling spouse have more than one employer, combine the Information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                     For Debtor 1         ; For Debtor 2 or
                                                                                                                          ! non-flling spouse
        List monthly gross wages, salary, and commissions (before all payroll
 2-     deductions). If not paid monthly, calculate what the monthly wage would be.        2.    $        8,354.21        $               N/A

 3.     Estimate and list monthly overtime pay.                                            3.   +$             0.00       +$              N/A

 4.     Calculate gross Income. Add line 2 + line 3.                                       4.    $      8,354.21               $       N/A




Official Form 1061                                                       Schedule I: Your Income                                                page 1
           Case 6:19-bk-15075-SC                 Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                        Desc
                                                 Main Document    Page 31 of 63
Debtor 1   Sarah Johnson                                                                       Case number {if known)



                                                                                                For Debtor 1            [For Debtor 2 or
                                                                                                                        I non-filing spouse
     Copy line 4 here                                                                    4.     $        8,354.21        $               N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                5a.  $          2,150.18        $               N/A
     5b.    Mandatory contributions for retirement pians                                 5b.  $             656.61       $               N/A
     5c.    Voluntary contributions for retirement plans                                 5c.  $                0.00      $               N/A
     5d.    Required repayments of retirement fund ioans                                 5d. $                 0.00      $               N/A
     5e.    Insurance                                                                    5e.  $             205.86       $               N/A
     5f.    Domestic support obligations                                                 5f.  $                0.00   $                  N/A
     5g.    Union dues                                                                   5g. $               70.74    $                  N/A
     5h.    Other deductions. Specify:                                                   5h.+ $                0.00 + $                  N/A

     Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                      6.    $         3,083.39        $               N/A

     Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.    $         5,270.82        $               N/A

8.   List ail other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                          8a.    $              0.00      $               N/A
     8b.    Interest and dividends                                                       8b.    $              0.00      $               N/A
     8c.    Family support payments that you, a non-filing spouse, or a dependent
            reguiarly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                         8c.    $              0.00      $               N/A
     8d.    Unemployment compensation                                                    8d.    $              0.00      $               N/A
     8e.    Social Security                                                              8e.    $              0.00      $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known)of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program)or housing subsidies.
            Specify:                                                                     8f.  $                0.00   $                  N/A
     8g.    Pension or retirement income                                                 8g.  $                0.00   $                  N/A
     8h.    Other monthiy income. Specify:                                               8h.+ $                0.00 + $                  N/A

9.   Add all other Income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                            9.                    0.00                         N/A


10. Calculate monthly income. Add line 7 + line 9.                                    10.           5,270.82                   N/A      $         5,270.82
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                   11. +$               0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
     applies                                                                                                                    ''2-              5,270.82

                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
      □        No.
      B        Yes. Explain:   IRS sent letter to debtor stating she no longer will be allowed to be exempt and needs to start
                               deducting the correct amount of tax liabllty from her pay.




Official Form 1061                                                    Schedule I: Your Income                                                      page 2
         Case 6:19-bk-15075-SC                      Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                         Desc
                                                    Main Document    Page 32 of 63


Fill in this information to identify your case;

Debtor 1              Sarah Johnson                                                                        Check If this is:
                                                                                                            □    An amended filing
Debtor 2                                                                                                    □    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   CENTRAL DISTRICT OF CALIFORNIA                                         MM / DO / YYYY


Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

               Describe Your Household
 1.    Is this a joint case?
       M No. Go to line 2.
       n Yes. Does Debtor 2 live in a separate household?
                □ No
                □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.     Do you have dependents?            ■ No

       Do not list Debtor 1                        Fill out this information for   Dependent's relationship to       Dependent's       Does dependent
                                          □ Yes.
                                                   each dependent                  Debtor 1 or Debtor 2              age               live with you?
       and Debtor 2.

       Do not state the                                                                                                                □ No
       dependents names.                                                                                                               □ Yes
                                                                                                                                       n No
                                                                                                                                       □ Yes
                                                                                                                                       □ No
                                                                                                                                       □ Yes
                                                                                                                                       □ No
                                                                                                                                       □ Yes
 3.    Do your expenses include                  ■ No
       expenses of people other than
                                                 □ Yes
       yourself and your dependents?

              I Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
 the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                     Your expenses


       The rental or home ownership expenses for your residence. Include first mortgage
       payments and any rent for the ground or lot.                                                         4. $                           1,998.00

       If not included in line 4:

       4a.     Real estate taxes                                                                           4a.   $                             0.00
       4b.     Property, homeowner's, or renter's insurance                                                4b.   $                             0.00
       4c.     Home maintenance, repair, and upkeep expenses                                               4c.   $                          150.00
       4d.     Homeowner's association or condominium dues                                                 4d.   $                             0.00
 5.    Additional mortgage payments for your residence, such as home equity loans                           5. $                               0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
        Case 6:19-bk-15075-SC                        Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                Desc
                                                     Main Document    Page 33 of 63
Debtor 1    Sarah Johnson                                                                              Case number (if known)


6.    Utilities:
      6a.   Electricity, heat, natural gas                                                                   6a.                                    185.00
      6b.   Water, sewer, garbage collection                                                                 6b.                                    200.00
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                    6c.                                   384.00
      6d.    Other. Specify: Trash Pick-Up                                                                   6d.                                     26.00
7.    Food and housekeeping supplies                                                                           7.                                   350.00
8.    Childcare and children's education costs                                                                 8.                                     0.00
9.    Clothing, laundry, and dry cleaning                                                                      9.                                   150.00
10.   Personal care products and services                                                                     10.                                    80.00
11.   Medical and dental expenses                                                                             11.                                      0.00
12.   Transportation. Include gas, maintenance, bus or train fare.                                                                                  300.00
                                                                                                              12.
      Do not Include car payments.
13.   Entertainment, ciubs, recreation, newspapers, magazines, and books                                      13.                                   100.00
14.   Charitable contributions and religious donations                                                        14.                                 1,000.00
15. Insurance.
      Do not Include insurance deducted from your pay or included In lines 4 or 20.
      15a. Life Insurance                                                                                   15a.                                    203.00
      15b. Health Insurance                                                                                 15b.                                      0.00
      15c. Vehicle Insurance                                                                                 15c.                                   206.00
      15d. Other Insurance. Specify                                                                         15d.                                       0.00
16.   Taxes. Do not Include taxes deducted from your pay or Included in lines 4 or 20.
      Specify:                                                                                                16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                        17a.                                   753.00
      17b. Car payments for Vehicle 2                                                                        17b.                                      0.00
      17c. Other. Specify:                                                                                   17c.                                      0.00
      17d. Other. Specify:                                                                                   17d.                                      0.00
18.   Your payments of alimony, maintenance, and support that you did not report as                                                                    0.00
                                                                                                              18.
      deducted from your pay on line 5, Schedule /, Your Income (Official Form 1061).
19.   Other payments you make to support others who do not live with you.                                                                              0.00
      Specify:                                                                              19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                                       20a. $                                    0.00
      20b. Real estate taxes                                                                                 20b. $                                    0.00
      20c. Property, homeowner's, or renter's Insurance                                                      20c. $ "                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                                          20d. $ "                                   0.00
      20e. Homeowner's association or condominium dues                                                       20e. $ "                                   0.00
21. Other: Specify:        Emergency Fund                                                                     21. +$"                                 75.00

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                        6,160.00
      22b. Copy line 22(monthly expenses for Debtor 2), If any,from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result Is your monthly expenses.                                                 $                        6,160.00

23. Calculate your monthly net income.
      23a. Copy line 12(your combined monthly income)from Schedule 1.                                        23a. $                               5,270.82
      23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,160.00

      23c. Subtract your monthly expenses from your monthly Income.
                                                                                                             23c. $                                -889.18
           The result Is your monthly net income.

24.   Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      ■ No.
      □ Yes.             I Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Case 6:19-bk-15075-SC                                   Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                  Desc
                                                        Main Document    Page 34 of 63




   Debtor 1                   Sarah Johnson
                               Fjrsf NafT>e                       Middle Nar>e         last Narw
   Debtor 2
   (Spouse if. Iilmg)         FirsiName                           M-dOie Name          Last Name

   United Slates Banlcruptcy Court (or ttie:             CENTRAL DISTRICT OF CALIFORNIA

   Case number
   {if knoAn}
                                                                                                                                     □ Check if this is an
                                                                                                                                       amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                          12/15
  if two married people are filing togettier, both are equally responsible for supplying correct information.
  You must file this form whenever you file banlrruptcy schedules or amended schedules. Making a false stafement, concealing property, or
  obtaining money or property by fraud In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
 years, or both. 18 U.S.C. §§ 152,1341, 1519, and 3571.                                                                                                   h       v


                    Sign Below


         Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


         □       Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer's Notice.
                                                                                                                  Declaration, and Signature (Official Form 119)

        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that theuare true and corre^
                              correcL        r\


                Sarali Jolinson                                                           Signature of Debtor 2
                Signature of Debfor 1 |
                Date    May 7, 2019




 Official Form lOSDec                                        Declaration About an Individual Debtor's Schedules
 Soll.-.jrc Cop>i,gtil ii) 1036 J-jto Bes: Case LLC -   tesiasc
                                                                                                                                                 Besi Case Bantifupfcy
              Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                        Desc
                                                              Main Document    Page 35 of 63


 Fill in this information to identify your case:

 Debtor 1                 Sarah Johnson
                          First Name                        Middle Name                   Last Name

Debtor 2
(Spouse if, filing)       First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA


 Case number
 (if known)                                                                                                                                □ Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

               ( live I h'lails About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

      □       Married
      H       Not married

2.    During the last 3 years, have you lived anywhere other than where you live now?

      ■       No
      □       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

       Debtor 1 Prior Address:                                   Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? {Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

      ■       No
      □       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

               Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fili in the total amount of income you received from ail jobs and all businesses, inciuding part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      □       No
      H       Yes. Fill in the details.

                                                   Debtor 1                                                         Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exciusions)                                                   and exclusions)
 For last calendar year:                           ■ yVages. commissions,                      $103,775.00          □ Wages, commissions,
 (January 1 to December 31,2018 )                              ,.p3                                                bonuses, tips

                                                   n Operating a business                                           □ Operating a business




Officiai Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                                       Best Case Bankruptcy
            Case 6:19-bk-15075-SC                             Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                     Desc
 Debtor 1      Sarah Johnson
                                                              Main Document    Page 36 of 63
                                                                                       Case number {if known)



                                                    Debtor 1                                                        Debtor 2

                                                   Sources of Income                 Gross income                   Sources of Income           Gross Income
                                                    Check all that apply.           (before deductions and          Check all that apply.       (before deductions
                                                                                    exclusions)                                                 and exclusions)
 For the calendar year before that:                 ■ Wages, commissions,                      $107,792.00          □ Wages, commissions,
 (January 1 to December 31, 2017)                                                                                   bonuses, tips
                                                    bonuses, tips

                                                    n Operating a business                                          □ Operating a business

 For the calendar year:                             B Wages, commissions,                        $86,781.00         □ Wages, commissions,
 (January 1 to December 31, 2016 )                                                                                  bonuses, tips
                                                    bonuses, tips

                                                    □ Operating a business                                          □ Operating a business


5.    Did you receive any other Income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       ■     No
       □     Yes. Fill in the details.

                                                   Debtor 1                                                         Debtor 2
                                                   Sources of income                 Gross Income from              Sources of income           Gross income
                                                   Describe below.                   each source                    Describe below.             (before deductions
                                                                                     (before deductions and                                     and exclusions)
                                                                                     exclusions)

             I List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
       □ No.        Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      ^ No.        Go to line 7.
                      n Yes        List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                   paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                   not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
       B Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      B No.        Go to line 7.
                     n Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                   an attomey for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount           Amount you       Was this payment for.
                                                                                                        paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com
                                                                                                                                                    Best Case Bankruptcy
            Case 6:19-bk-15075-SC                         Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                            Desc
Debtor 1      Sarah Johnson                               Main Document    Page 37 Case
                                                                                   of 63number (if known)


7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders Include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
     including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child
     support and alimony.

      ■    No
      □    Yes. List all payments to an insider.
       insider's Name and Address                            Dates of payment                Total amount           Amount you         Reason for this payment
                                                                                                        paid             still owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ■     No
      □    Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment                Total amount           Amount you         Reason for this payment
                                                                                                     paid             still owe        Include creditor's name

             Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      ■     No
      □     Yes. Fill in the details.
       Case title                                            Nature of the case             Court or agency                            Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      ■     No. Go to line 11.
      □     Yes. Fill in the information below.
       Creditor Name and Address                             Describe the Property                                             Date                         Value of the
                                                                                                                                                               property
                                                             Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
      ■     No
      □     Yes. Fill In the details.
       Creditor Name and Address                             Describe the action the creditor took                             Date action was                  Amount
                                                                                                                               taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?

      ■     No
      □     Yes

             I I'll ( < I tain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ■     No
      □ Yes. Fill in the details for each gift.
      Gifts with a total value of more than $600                   Describe the gifts                                          Dates you gave                     Value
       per person                                                                                                              the gifts

       Person to Whom You Gave the Gift and
      Address:


Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Bggj Qgse Bankruptcy
             Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                     Desc
 Debtor 1      Sarah Johnson
                                                              Main Document    Page 38 Case
                                                                                       of 63number {if known)




14. Within 2 years before you fiied for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      ■     No
      □     Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

           n List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you fiied for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

      ■     No
      □     Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                               lost
                                                            Include the amount that insurance has paid. List
                                                            pending insurance claims on line 33 of Schedule A/B:
                                                            Property.

             I List Certain Payments or Transfers

16. Within 1 year before you fiied for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      □     No
      M     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       The Attorney Group                                            Attorney Fees $5000                                      11/1/2018                    $795.00
       3435 Wilshire Blvd
       Suite 1111
       Los Angeles, OA 90010
       dkingigtheattorneygroup.com


17. Within 1 year before you fiied for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      ■     No
      □     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was              payment
                                                                                                                              made

18. Within 2 years before you fiied for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
      ■     No
      □     Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                                   Best Case Bankruptcy
            Case 6:19-bk-15075-SC                             Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                Desc
 Debtor 1      Sarah Johnson                                  Main Document    Page 39 of 63number {if known)
                                                                                       Case




19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary?(These are often called asset-protection devices.)
      ■     No
      □     Yes. Fill In the details.
       Name of trust                                                 Description and value of the property transferred                      Date Transfer was
                                                                                                                                            made


             I List of Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
      ■ No
      □     Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or         Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                 closed, sold,       before closing or
       Code)                                                                                                             moved, or                       transfer
                                                                                                                         transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      ■     No
      n     Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                           have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

       ■     No
      □     Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                   have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

             I Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


      ■     No
      □     Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

             I Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

H Environmental iaw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
H Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
■ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                               Best Case Bankruptcy
             Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                      Desc
 Debtor 1      Sarah Johnson
                                                              Main Document    Page 40 of 63
                                                                                       Case number (if known)



24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       ■     No
      n      Yes. Fill in the details.
        Name of site                                                 Governmental unit                            Environmental law, if you        Date of notice
       Address(Number,Street, City, State and ZIP Code)              Address(Number,Street, City, State and       know it
                                                                     ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

       ■     No
      n      Yes. Fill in the details.
        Name of site                                                 Governmental unit                            Environmental law, if you        Date of notice
       Address (Number,Street, City, State and ZIP Code)             Address (Number,Street, City, State and      knOW it
                                                                     ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       ■     No
       □     Yes. Fill in the details.
        Case Title                                                   Court or agency                           Nature of the case                  Status of the
        Case Number                                                  Name                                                                          case

                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:    I Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             □ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
             □ A partner in a partnership
             □ An officer, director, or managing executive of a corporation
             □ An owner of at least 5% of the voting or equity securities of a corporation
       H No. None of the above applies. Go to Part 12.
       □ Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business               Employer Identification number
       Address                                                                                                     Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                   Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

       ■     No
      □     Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                                    Best Case Bankruptcy
Case 6:19-bk-15075-SC                                   Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                Desc
                                                        Main Document    Page 41 of 63


   Debtor 1      Sarah Johnson                                                                                Case number



                Sign Beiow

  I have read the answers on this Statement ofFinancial Affairs and any attachments, and I declare under penalty of perjury that the answers
  are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
  with a bankruptcy case can result in fines up to $250,000. or imprisonment for up to 20 years, or both.
  18 U.S.C.§§ 152,1341^519, Md 3571.

   Sarah Johnson / )                                                       Signature of Debtor 2
   Signature of DebtorS^
   Date     May 7, 2019                                                    Date

  Did you attach additional pages to Your Statement ofFinancial Affairs for Individuals Filing for Bankruptcy(Official Form 107)7
  B No
  □ Yes

  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
  Q No
  □ Yes Name of Person                     Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




 Official Form t07                                      Slalemeni of Financial Affairs for Individuals Filing for Bankruptcy                                 g ^y
 Software Copyright (c) 199G-2019 Besl Cas«. LLC ■ www beslcase com
                                                                                                                                               Best Case Baniiropicy
              Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                               Desc
                                                              Main Document    Page 42 of 63

       in this information to identify your case:

 Debtor 1                 Sarah Johnson
                          First Name                         Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                         Middie Name               Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                       □ Check if this is an
                                                                                                                                    amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15
If you are an Individual filing under chapter 7, you must fill out this form if:
 H creditors have claims secured by your property, or
 H you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

BBBBi List Your Creditors Who Have Secured Claims
1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
    information below.
     Identify the creditor and the property that is collateral             What do you Intend to do with the property that       Did you claim the property
                                                                           secures a debt?                                       as exempt on Schedule C?


     Creditor's        CalHFA                                              □ Surrender the property.                              □ No
     name:
                                                                           □ Retain the property and redeem it.
     Description of      176 Nightfall Rd San Jacinto,
                                                                           H Retain the property and enter into a                 B Yes
                                                                              Reaffirmation Agreement.
     property                 92582 Riverside County                       □ Retain the property and [explain]:
     securing debt:            P®*" Zillow


     Creditor's        Onemain
                                                                           B Surrender the property.                              B No
     name:
                                                                           □ Retain the property and redeem it.
                                                                           □ Retain the property and enter into a                □ Yes
    Description of       2007 Chevrolet Avalanche 220K                        Reaffirmation Agreement.
    property             miles                                             □ Retain the property and [explain]:
    securing debt: FMV per KBB
                         Debtor owns free and clear

              I List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G) fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
 Describe your unexpired personal property leases                                                                            Will the lease be assumed?


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com
                                                                                                                                             Best Case Bankruptcy
Case 6:19-bk-15075-SC                                  Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                Desc
                                                       Main Document    Page 43 of 63




  Debtor 1       Sarah Johnson                                                                         Case number




  Lessors name.
                                                                                                                         □ No
  Description of leased
  Property;
                                                                                                                         □ Yes

  Lessors name:
  Descnplion of leased
  Property:
                                                                                                                         □ Yes

  Lessor s name:
  Descnption of leased
  Properly;
                                                                                                                         □ Yes

  Lessor s name:
  Description of leased
  Property
                                                                                                                         □ Yes

  Lessors name:
  Description of leased
  Property:
                                                                                                                         □ Yes

  Lessors name:
                                                                                                                         □ No
  Description of leased
  Properly:
                                                                                                                         □ Yes

  Lessor s name;
                                                                                                                         □ No
  Description of leased
  Properly:
                                                                                                                         □ Yes

                Sign Below

 Under penalty of perjury. I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
 propertyy that
           inai is subject
                   suojeci to
                           lo aa^nexpired
                              arv^nexpirea tease.
                                           lease.



         Sarah Johnson                                                                   Signature of Debtor 2
         Signature of Debtor

         Date         May 7, 2019




 Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                    page 2
 Softv.-aro Ccp\-ngM ict 'W6   Besi Caje. U C - nv.-.v hesjcase c
                                                                                                                                   LasiK SanVruptcy
            Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                  Desc
                                                            Main Document    Page 44 of 63
Notice Required by 11 U.S.C.§ 342(b)for
individuais Filing for Bankruptcy(Form 2010)


                                                                                       Chapter 7:        Liquidation
 This notice is for you if:
                                                                                               $245 filing fee
         You are an individuai filing for bankruptcy,
         and                                                                                    $75   administrative fee

         Your debts are primariiy consumer debts.                                      +        $15 trustee surcharge
         Consumer debts are defined in 11 U.S.C.
        § 101(8)as "incurred by an individuai                                                  $335   total fee
        primarily for a personai, famiiy, or
        househoid purpose."                                                            Chapter 7 is for individuais who have financial
                                                                                       difficulty preventing them from paying their debts
                                                                                       and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                         property to be used to pay their creditors. The
 individuals                                                                           primary purpose of filing under chapter 7 is to have
                                                                                       your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may fiie under                                relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                    many of your pre-bankruptcy debts. Exceptions exist
                                                                                       for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                        be enforced after discharge. For example, a creditor
                                                                                       may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                    repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                          However, if the court finds that you have committed
                   for family farmers or                                               certain kinds of improper conduct described in the
                          fishermen                                                    Bankruptcy Code, the court may deny your
                                                                                       discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                        You should know that even if you fiie chapter 7 and
                           Income                                                      you receive a discharge, some debts are not
                                                                                       discharged under the law. Therefore, you may still
                                                                                       be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                         most taxes;
 chapter.
                                                                                           most student loans;

                                                                                           domestic support and property settlement
                                                                                           obligations;




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)                                                       page 1
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                        Desc
                                                            Main Document    Page 45 of 63


        most fines, penalties, forfeitures, and criminal                               your income is more than the median income for your
        restitution obligations; and                                                   state of residence and family size, depending on the
                                                                                       results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                           administrator, or creditors can file a motion to dismiss
         papers.                                                                       your case under § 707(b)of the Bankruptcy Code. If a
                                                                                       motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                   be dismissed. To avoid dismissal, you may choose to
                                                                                       proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                Code.


        fraud or defalcation while acting in breach of                                 If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                            the trustee may sell your property to pay your debts,
                                                                                       subject to your right to exempt the property or a portion
         intentional injuries that you inflicted; and                                  of the proceeds from the sale of the property. The
                                                                                       property, and the proceeds from property that your
        death or personal injury caused by operating a                                 bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                           entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                         enable you to keep your home, a car, clothing, and
                                                                                       household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                 the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                    Exemptions are not automatic. To exempt property, you
 You must file Chapter 7 Statement of Your Current                                     must list it on Schedule C: The Property You Claim as
 Monthly Income (Official Form 122A-1)if you are an                                    Exempt(Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                   proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                               Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A-2).
                                                                                                    $1,167 filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                        +           $550 administrative fee
 Calculation (Official Form 122A-2). The calculations on
                                                                                                    $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                       Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                       but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                       chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)
Software Copyright(c) 1996-2019 Best Case, LLC -www.bestcase.com
                                                                                                                                    Best Case Bankruptcy
            Case 6:19-bk-15075-SC                             Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                    Desc
                                                              Main Document    Page 46 of 63
         Read These Important Warnings

              Because bankruptcy can have serious long-term financial and legal consequences, including loss of
              your property, you should hire an attorney and carefully consider all of your options before you file. Only
              an attorney can give you legal advice about what can happen as a result of filing for bankruptcy and
              what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms properly
              and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that many
             people find it difficult to represent themselves successfully. The rules are technical, and a mistake or
             inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following ali of the iegal requirements.

              You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
              necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341,1519, and 3571.



                                                                                       Under chapter 13, you must file with the court a plan to
 Chapter 12: Repayment plan for family                                                 repay your creditors all or part of the money that you
                     farmers or fishermen                                              owe them, usually using your future earnings. If the
                                                                                       court approves your plan, the court will allow you to
                                                                                       repay your debts, as adjusted by the plan, within 3
                    $200 filing fee                                                    years or 5 years, depending on your income and other
 +                   $75 administrative fee                                            factors.
                    $275       total fee
                                                                                       After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                              many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                              not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                pay include:
 are not paid.
                                                                                              domestic support obligations.

                                                                                              most student loans.
 Chapter 13; Repayment plan for
             individuals with reguiar                                                         certain taxes,
                     income
                                                                                              debts for fraud or theft.

                    $235 filing fee                                                           debts for fraud or defalcation while acting in a
 ±                   $75 administrative fee                                                   fiduciary capacity,
                    $310       total fee
                                                                                              most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                          certain debts that are not listed in your
 installments over a period of time and to discharge some                                     bankruptcy papers,
 debts that are not paid. You are eligible for chapter 13
 only if your debts are not more than certain dollar                                          certain debts for acts that caused death or
 amounts set forth in 11 U.S.C. § 109.                                                        personal injury, and

                                                                                              certain long-term secured debts.



Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                  Best Case Bankruptcy
             Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                    Desc
                                                             Main Document    Page 47 of 63
                                                                                      A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                       together—called a joint case. If you file a joint case and
                                                                                      each spouse iists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                               bankruptcy petition, the bankruptcy court generally will
 you promptiy file detailed information about your                                    mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                 uniess you file a statement with the court asking that
 generai financial condition. The court may dismiss your                              each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                        Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                  credit counseling agencies

 For more information about the documents and                                         The iaw generally requires that you receive a credit
 their deadiines, go to:                                                              counseiing briefing from an approved credit counseiing
 http://www.uscourts.gov/bkforms/bankruptcy form                                      agency. 11 U.S.C.§ 109(h). If you are filing a joint case,
 s.htmi#procedure.                                                                    both spouses must receive the briefing. With limited
                                                                                      exceptions, you must receive it within the 180 days
                                                                                      before you file your bankruptcy petition. This briefing is
 Bankruptcy crimes have serious consequences                                          usually conducted by telephone or on the Internet.

         If you knowingly and fraudulently conceal assets                             In addition, after filing a bankruptcy case, you generaiiy
         or make a false oath or statement under penalty of                           must complete a financial management instructional
         perjury—either oraiiy or in writing—in connection                            course before you can receive a discharge. If you are
         with a bankruptcy case, you may be fined,                                    filing a joint case, both spouses must complete the
         imprisoned, or both.                                                         course.



         Ali information you supply in connection with a                              You can obtain the list of agencies approved to provide
         bankruptcy case is subject to examination by the                             both the briefing and the instructional course from:
         Attorney General acting through the Office of the                            http://iustice.gov/ust/eo/hapcpa/ccde/cc approved.html.
         U.S. Trustee, the Office of the U.S. Attorney, and
         other offices and empioyees of the U.S.                                      In Alabama and North Carolina, go to:
         Department of Justice.                                                       http://www.uscourts.gov/FederalCourts/Bankruptcv/
                                                                                      BankruptcyResources/ApprovedCredit
  Make sure the court has your mailing address                                        And DebtCou nselors.aspx.

 The bankruptcy court sends notices to the mailing                                    If you do not have access to a computer, the clerk of
 address you list on Voluntary Petition for individuals                               the bankruptcy court may be able to help you obtain the
 Filing for Bankruptcy (Official Form 101). To ensure                                 list.
 that you receive information about your case.
 Bankruptcy Rule 4002 requires that you notify the court
 of any changes in your address.




Notice Required by 11 U.S.C.§342(b)for individuals Filing for Bankruptcy(Form 2010)
                                                                                                                                             page 4
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                 Best Case Bankruptcy
            Case 6:19-bk-15075-SC                             Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                               Desc
B2030(Form 2030)(12/15)
                                                              Main Document    Page 48 of 63
                                                               United States Bankruptcy Court
                                                                     Central District of California

 In re      Sarah Johnson                                                                                      Case No.
                                                                                  Debtor(s)                    Chapter     7


                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), 1 certily that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me,for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                 5,000.00
             Prior to the filing of this statement I have received                                         $                   795.00
             Balance Due                                                                                   $                 4,205.00

2.     The source of the compensation paid to me was:

             B Debtor               □     Other (specify):

3.     The source of compensation to be paid to me is:
             B Debtor               □     Other (specify):

4.       B I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law finn.

         □ I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law finn. A
           copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in detennining whether to fi le a petition in bankruptcy;
       b. Preparation and fi ling of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confinnation hearing, and any adjourned hearings thereof;
       d. [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               any dischargeablllty actions, judicial lien avoidances, relief from stay actions or any other adversary proceeding.
                                                                           CERTIFICATION

       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 7, 2019                                                                  Isl Daniel King
     Date                                                                         Daniel King
                                                                                  Signature ofAttorney
                                                                                  The Attorney Group
                                                                                  3435 Wiishire Bivd
                                                                                  Suite 1111
                                                                                  Los Angeles, OA 90010
                                                                                  213-388-3887      Fax: 213-388-1744
                                                                                  dking@theattorneygroup.com
                                                                                  Name of lawfirm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 6:19-bk-15075-SC                           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                              Desc
                                                             Main Document    Page 49 of 63

Fill in this information to identify your case:                                                         Check one box only as directed in this form and in Form
Debtor                    Sarah Johnson

Debtor 2                                                                                                    □ 1. There is no presumption of abuse
(Spouse, if filing)
                      „    ,     „                          . r^. 1        i£    •                          ■ 2. The calculation to determine if a presumption of abuse
United States Bankruptcy Court for the: Central District of California                                                                                    ^
                                                                                                                   Calculation (Official Form 122A-2).
Case number
(if known)                                                                                                  □ 3 jhe Means Test does not apply now because of
                                                                                                                 qualified military service but it could apply later.
                                                                                                            □ Check If this Is an amended filing
Official Form 122A -1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption ofAbuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.
                  Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
        B Not married. Fill out Column A, lines 2-11.
        □ Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.
        □ Married and your spouse is NOT filing with you. You and your spouse are:
          □ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
            □ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
              penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
              living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101 (1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
    the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                              Column A                   Column B
                                                                                                              Debtor 1                   Debtor 2 or
                                                                                                                                         non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before
                                                                                                                         8,354.21        $
        ail payroll deductions).
  3. Alimony and maintenance payments. Do not Include payments from a spouse If
        Column B Is filled in.
  4. AM amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support, include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled In. Do not Include payments you listed on line 3.
  5. Net income from operating a business, profession, or farm
                                                                                      Debtor 1

        Gross receipts (before all deductions)                              $
                                                                            ^        0.00
        Ordinary and necessary operating expenses                          -$        0.00
        Net monthly income from a business, profession, or farm $$                   0.00 Copy here -> $
  6.    Net income from rental and other real property
                                                                                      Debtor 1

        Gross receipts (before ail deductions)                              $        0.00
        Ordinary and necessary operating expenses                          -$        0.00
        Net monthly income from rental or other real property               $        0.00 Copy here -> $
  7.    Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
   O;bior I     Sarah Johnson                                                                          Case tiumber {it
                                                                                                   Column A                    Column B
                                                                                                   Debtor 1                    Debtor 2 or
                                                                                                                               non-filing spouse
    B. Unemployment compensation                                                                                               S
         Do nol enter Ihe amount 11 you contend that ttie amount received was a benefit
         under ttie Social Security Act. Instead, list it liere:
              For you                                                  $                   0 qq
              For your spouse                                          $
    9. Pension or retirement income. Do not include any amount received ttiat was a
       benefit under ttie Social Security Act
    10 income from ail other sources not listed above. Specify the source and amount
       Do not include any benefits received under the Social Security Act or payments
       received as a victim of a war crime, a crime against humanity, or international or
         domestic terrorism If necessary, iist other sources on a separate page and put the
         total below
                                                                                                                      0.00     s
                                                                                                                      0.00     s
                   Total amounts from separate pages, if any.                                      $                  {)_(((
                                                                                                                      0.00     $
    11 Calculate your total current monthly income. Add lines 2 through 10 for                              / <- / a.
        each column Then add the total for Column A to the total for Column B.                S                           S
                                                                                                                                             Total current monthly
                                                                                                                                             Income
                  Determine Whether the Means Test Applies to You
    12. Calculate your current monthly Income for the year. Follow these steps:
        12a Copy your tola! current monthly income from tine 11                                              Copy tine 11 hereo              $                    '2'^
                Multiply by 12(the number of months in a year)                                                                                   X 12
        12b The result is your annual income lor this part of the form                                                               12b. $       102j2.^]j7.(5
                                                                                                                                                  102,Z'?]j7.(r2-
    13 Calculate the median family income that applies to you. Follow these steps:
        Fill in Ihe state in which you live                                    CA
        Fill in the number of people in your household.                         1
        Fill in the median family income for your stale and size of household                                                        .|3 j         57,962.00
                                                                                                                                                   57,962.00
        To find a list of applicable median income amounts, go online using the link specified in Ihe separate instructions
        for this form. This list may also be availatjie at the bankruptcy clerlt's office.
    14 How do the tines compare?
        14a       □ Line 12b is less than or equal lo line 13. On Ihe top of page 1. checlr box 1. There is no presumption ol abuse
                        Go lo Part 3.
        14b       B Line 12b is more than line 13. On the top o( page 1, check box 2, The presumption ol abuse is determined by Form 122A-2
                        Go lo Part 3 and fill out Form 122A-2.
                 Sign Below
                By signing here. I declare un^r pen^ of perjury that the information on this statement and m any attachments is true and correct.
                  Sarah Johnson                   A
               Signature of Debtor 1            / I
          Date May 7,2019
                  MM / DD / YYYY
               If you checked line 14a, do NOT fill out or file Form 122A-2.
               If you checked line 14b. fill out Form 122A-2 and file II with this form.
 Official Form 122A-1                                       Chapter 7 Statement of Your Current Monlhty Income                                            page 2
 Sotlware Copyrignl |c| 1996.2019 Besl Case LLC - viwv tieslCBje com
                                                                                                                                                   Best Case Bankruptcy
               Main Document    Page 50 of 63
Desc           Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                             Case 6:19-bk-15075-SC
           Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                Desc
                                                            Main Document    Page 51 of 63

Fill in this information to identify your case                                                              Check the appropriate box as directed in
                                                                                                            lines 40 or 42:
Debtor 1            Sarah Johnson
                                                                                                              According to the calculations required by this
Debtor 2                                                                                                      Statement:
(Spouse, If filing)
                                                                                                              ■ 1. There Is no presumption of abuse.
United States Bankruptcy Court for the: Central District of California
                                                                                                              □ 2. There Is a presumption of abuse.
Case number
(If known)
                                                                                                           □ Check if this is an amended filing

Official Form 122A - 2
Chapter 7 Means Test Calculation                                                                                                                         04/19


To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which additional information applies. On the top any
additional pages, write your name and case number (if known).

               Determine Your Adjusted Income


 1.   Copy your total current monthly income.                               Copy line 11 from Official Form 122A-1 here=>          $             8,354,21


 2.    Did you fill out Column B in Part 1 of Form 122A-1?
       ■ No.      Fill in $0 for the total on line 3.
       □ Yes. Is your spouse Filing with you?
          □ No.          Go to line 3.
          □ Yes.         Fill in $0 for the total on line 3.

 3.    Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
       household expenses of you or your dependents. Follow these steps:

       On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT regularly used for the household
       expenses of you or your dependents?

       H No.      Fill in 0 for the total on line 3.
       □ Yes. Fill in the information below:


               State each purpose for which the income was used                               Fill in the amount you
               For example, the income is used to pay your spouse's tax debt or to            are subtracting from
               support other than you or your dependents.                                     your spouse's income




                      Total.                                                                              0.00

                                                                                                                 Copy total here=>... . $               0.00



 4.    Adjust your current monthly income. Subtract line 3 from line 1.                                                                        8,354.21




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 6:19-bk-15075-SC                          Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                      Desc
                                                           Main Document    Page 52 of 63
Debtor 1     Sarah Johnson                                                                        Case number {if known)




               Calculate Your Deductions from Your Income


   The Internal Revenue Service (IRS)Issues National and Local Standards for certain expense amounts. Use these amounts
   to answer the questions In lines 6-15. To find the IRS standards, go online using the link specified In the separate
   Instructions for this form. This Information may also be available at the bankruptcy clerk's office.

   Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some
   of your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted fro your spouse's
   income in line 3 and do not deduct any operating expenses that you subtracted from in income in lines 5 and 6 of form 122A-1.
   If your expenses differ from month to month, enter the average expense.

   Whenever this part of the from refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

   5.      The number of people used In determining your deductions from Income

           Fill in the number of people who could be claimed as exemptions on your federal income tax return,
           plus the number of any additional dependents whom you support. This number may be different from
           the number of people in your household.



   National Standards                   You must use the IRS National Standards to answer the questions in lines 6-7.



   6. Food, clothing, and other Items: Using the number of people you entered in line 5 and the IRS National                                          727.00
           Standards, fill in the dollar amount for food, clothing, and other items.


   7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in
      the dollar amount for out-of-pocket health care. The number of people is split into two categories-people who are under 65 and
      people who are 65 or older-because older people have a higher IRS allowance for health care costs. If your actual expenses are
           higher than this IRS amount, you may deduct the additional amount on line 22.


   People who are under 65 years of age

           7a. Out-of-pocket health care allowance per person              $        55.00
           7b. Number of people who are under 65                           X         ^

           7c. Subtotal. Multiply line 7a by line 7b.                      $        55.00          Copy here=>       $            55.00


    People who dre 65 years of age or older

           7d. Out-of-pocket health care allowance per person              $       114.00
           7e. Number of people who are 65 or older                        X         0

           7f. Subtotal. Multiply line 76 by line 7e.                      $           0.00        Copy here=> +$                   0.00


           7g. Total. Add line 7c and line 7f                                                          55.00               Copy total here=>          55.00




Official Form 122A-2                                                Chapter 7 Means Test Calculation                                                    page 2
Software Copyright(c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                         Desc
                                                             Main Document    Page 53 of 63
Debtor 1     Sarah Johnson                                                                           Case number {if known)



  • Lbcal Standards         You muist use the IRS Local Standards to answer the questions in lines 8-16.

   Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
   bankruptcy purposes into two parts:

   ■ Housing and utilities - Insurance and operating expenses
   ■ Housing and utilities - Mortgage or rent expenses

   To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

   To find the chart, go online using the link specified in the separate instructions for this form.
   This chart may also be available at the bankruptcy clerk's office.


   8.      Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5,                                       479.00
           fill in the dollar amount listed for your county for insurance and operating expenses                                         ^_
   9.      Housing and utilities - Mortgage or rent expenses:

           9a. Using the number of people you entered in line 5, fill in the dollar amount                              $       1,349.00
                listed for your county for mortgage or rent expenses

           9b. Total average monthly payment for all mortgages and other debts secured by your home.
                To calculate the total average monthly payment, add all amounts that are
                contractually due to each secured creditor in the 60 months after you file
                for bankruptcy. Then divide by 60.

               i Name of the creditor                                          Average monthly
                                                                                payment

                Freedom Mortgage Corp                                          $          1,994.39


                                                                                                                                               Repeat this
                                                                                                        Copy                                   amount on
                                        Total average monthly payment                     1,994.39      here=>                       ,994.39   line 33a.



           9c. Net mortgage or rent expense.

                Subtract line 9b (total average monthly payment)from line 9a (mortgage                                                 Copy
                                                                                                                              0.00     here=> $                0.00
                or rent expense). If this amount is less than $0, enter $0


    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and                                            0.00
           affects the calculation of your monthly expenses,fill in any additional amount you claim.                                           ^
            Explain why:

    11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

           □ 0. Go to line 14.

           □ 1. Go to line 12.

           H 2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
           operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                  $            546.00




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 6:19-bk-15075-SC                         Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                          Desc
                                                          Main Document    Page 54 of 63
Debtor 1     Sarah Johnson                                                                       Case number {if known)



   13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
       You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
           more than two vehicles.



    Vehicle 1        Describe Vehicle 1:
                                               2018 Chevrolet Camaro 14300 miles FMV per KBB

   13a. Ownership or leasing costs using IRS Local Standard                                                       508.00


   13b. Average monthly payment for all debts secured by Vehicle 1.
           Do not include costs for leased vehicles.

           To calculate the average monthly payment here and on line 13e, add all amounts that
           are contractually due to each secured creditor in the 60 months after you filed for
           bankruptcy. Then divide by 60.

                Name of each creditor for Vehicle 1                         Average monthly
                                                                            payment

                Gm Financial                                                $           665.15

                                                                                                                                     Repeat this
                                                                                                     Copy                           amount on
                                       Total Average Monthly Payment                    665.15       here =>              665.15    line 33b.




                                                                                                                              Copy net
   13c. Net Vehicle 1 ownership or lease expense
                                                                                                                              Vehicle 1
           Subtract line 13b from line 13a. if this amount is less than $0, enter $0.                                         expense
                                                                                                                      0.00       here =>
                                                                                                                                                            0.00




     Vehicle 2       Describe Vehicle 2: 2007 Chevrolet Avalanche 220K miles FMV per KBB Debtor
                                                owns free and clear

    13d. Ownership or leasing costs using IRS Local Standard                                            $          508.00

    13e. Average monthly payment for all debts secured by Vehicle 2. Do not include costs for
           leased vehicles.


                Name of each creditor for Vehicle 2                          Average monthly
                                                                             payrheht

                Onemain                                                      $            1.67

                                                                                                     Copy                         Repeat this
                                                                                                     here                         amount on
                                       Total Average Monthly Payment                      1.67                            1.67    line 33c.




    13f. Net Vehicle 2 ownership or lease expense                                                                                Copy net
                                                                                                                                 Vehicle 2
           Subtract line 13e from line 13d. if this amount is less than $0, enter $0.                                            expense
                                                                                                                   506.33        here=> I                506.33



    14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
           Transportation expense allowance regardless of whether you use public transportation.                                              $             0.00

    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may
        also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
           not claim more than the IRS Local Standard for Public Transportation.                                                              $             0.00




Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                        page 4
Software Copyright(c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 6:19-bk-15075-SC                         Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                  Desc
                                                          Main Document    Page 55 of 63
Debtor 1     Sarah Johnson                                                                        case number {if known)



   Other Necessary Expenses               In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                          the following IRS categories.


   16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,
           self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld
           from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by
           12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
                                                                                                                                               2,150.18
           Do not include real estate, sales, or use taxes.

   17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
           contributions, union dues, and uniform costs.
                                                                                                                                                   70.74
           Do not include amounts that are not required by your job, such as voluntary 401(k)contributions or payroll savings.        $
   18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are
           filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for
           life insurance on your dependents,for a non-filing spouse's life insurance, or for any form of life insurance other than                    qq
           term.                                                                                                                                       ^

   19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
           administrative agency, such as spousal or child support payments.
                                                                                                                                                     0.00
           Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35. $
   20. Education: The total monthly amount that you pay for education that is either required:
       ■ as a condition for your job, or
                                                                                                                                                     0.00
           H for your physically or mentally challenged dependent child if no public education is available for similar services.     $
   21. Chlldcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and
           preschool.
                                                                                                                                                     0.00
           Do not include payments for any elementary or secondary school education.                                                  ^
   22. Additional health care expenses, excluding Insurance costs: The monthly amount that you pay for health care
           that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid
           by a health savings account. Include only the amount that is more than the total entered in line 7.
                                                                                                                                                     0.00
           Payments for health insurance or health savings accounts should be listed only in line 25.                                 ^
    23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication
        services for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or
        business cell phone service, to the extent necessary for your health and welfare or that of your dependents or for the
           production of income, if it is not reimbursed by your employer.
           Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
           expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.                               ov.w

                                                                                                                                            4,787.25
    24. Add all of the expenses allowed under the IRS expense allowances.
           Add lines 6 through 23.




Official Form 122A-2                                               Chapter 7 Means Test Calculation                                                page 5
Software Copyright(c)1996-2019 Best Case, LLC - www.bestcase.com                                                                            Bggj Qggg Bankruptcy
            Case 6:19-bk-15075-SC                            Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                             Desc
                                                             Main Document    Page 56 of 63
Debtor 1     Sarah Johnson                                                                           Case number {if known)



   Additional Expense Deductions                 These are additional deductions allowed by the Means Test.
                                                  Note: Do not include any expense allowances listed in lines 6-24.

   25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
       Insurance, disability Insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
           your dependents.
           Health insurance                                                $          0.00
           Disability insurance                                            $          0.00

           Health savings account                                        +$           0.00



           Total                                                                       0.00      Copy total here=>                 $              0.00



           Do you actually spend this total amount?

           □         No. How much do you actually spend?
           ■         Yes                                                    5
   26.     Continued contributions to the care of household or family members. The actual monthly expenses that you will
           continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member
           of your household or member of your immediate family who is unable to pay for such expenses. These expenses                            0.00
           may include contributions to an account of a qualified ABLE program. 26 U.S.C.§ 529A(b).
   27.     Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the
           safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
                                                                                                                                                  0.00
           By law, the court must keep the nature of these expenses confidential.
   28.     Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on
           line 8.

           If you believe that you have home energy costs that are more than the home energy costs included in expenses on
           line 8, then fill in the excess amount of home energy costs.

           You must give your case trustee documentation of your actual expenses, and you must show that the additional                           0.00
           amount claimed is reasonable and necessary.
    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
        $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
           public elementary or secondary school.

           You must give your case trustee documentation of your actual expenses, and you must explain why the amount
           claimed is reasonable and necessary and not already accounted for in lines 6-23.
                                                                                                                                                   0.00
           * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.
    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
           higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
           than 5% of the food and clothing allowances in the IRS National Standards.

           To find a chart showing the maximum additional allowance, go online using the link specified in the separate
           instructions for this form. This chart may also be available at the bankruptcy clerk's office.
                                                                                                                                    $              0.00
           You must show that the additional amount claimed is reasonable and necessary.
    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).                                          +$        1,000.00



    32. Add all of the additional expense deductions.                                                                                     1,000.00
        Add lines 25 through 31.




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 6:19-bk-15075-SC                         Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                  Desc
                                                            Main Document    Page 57 of 63
Debtor 1      Sarah Johnson                                                                                  Case number (if known)




   Deductions for Debt Payment

   33. For debts that are secured by an interest in property that you own,including home mortgages, vehicle
       loans, and other secured debt, fill in lines 33a through 33e.
       To calculate the total average monthly payment, add all amounts that are contractually due to each secured
           creditor in the 60 months after you file for bankruptcy. Then divide by 60.

              Mortgages on your home:                                                                                                                  Average monthly
                                                                                                                                                       payment

   33a.       Copy line 9b here                                                                                                                        $         1,994.39
              Loans on your first two vehicles:
   33b.       Copy line 13b here                                                                                                                                  665.15

   33c.       Copy line 13e here                                                                                                                                      1.67

   33d.        List other secured debts:
   Name of each creditor for other secured debt                  Identify property that secures the debt                    Does payment
                                                                                                                            include taxes or
                                                                                                                            insurance?


                                                                                                                              □       No

             -NONE-                                                                                                           □       Yes


                                                                                                                              □       No

                                                                                                                              □       Yes




    33e. Total average monthly payment. Add lines 33a through 33d                                                             2,661.21         here=>             2,661.21


    34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
        or other property necessary for your support or the support of your dependents?
           M No.      Go to line 35.
           □ Yes. State any amount that you must pay to a creditor, in addition to the payments
                  listed in line 33, to keep possession of your property (called the cure amount).
                  Next, divide by 60 and fill in the information below.
    I Name of the creditor                                  i Identify property that secures the debt                    Total cure                        Monthly cure
                                                                                                                          amount                           amount


     -NONE-                                                                                                                                  •60= $


                                                                                                                                               Copy
                                                                                                                                               total
                                                                                                           Total                      0.00     here=> ^                    0.00



    35. Do you owe any priority claims such as a priority tax, child support, or alimony - that
        are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
           □ No.      Go to line 36.
            M Yes. Fill in the total amount of all of these priority claims. Do not include current or
                      ongoing priority claims, such as those you listed in line 19.
                       Total amount of all past-due priority claims                                                $          1,480.70       - 60 = $                     24.68




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
             Case 6:19-bk-15075-SC                          Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                   Desc
                                                            Main Document    Page 58 of 63
Debtor 1      Sarah Johnson                                                                                Case number {if known)



   36. Are you eligible to file a case under Chapter 13? 11 U.S.C.§ 109(e).
        For more information, go online using the link for Bankruptcy Basics specified in the separate
        instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

           H No.     Go to line 37.
           □ Yes. Fill in the following information.
                     Projected monthly plan payment if you were filing under Chapter 13                        $
                     Current multiplier for your district as stated on the list issued by the
                     Administrative Office of the United States Courts (for districts in Alabama
                     and North Carolina) or by the Executive Office for United States Trustees
                     (for all other districts).

                     To find a list of district multipliers that includes your district, go online using
                     the link specified in the separate instructions for this form. This list may also
                     be available at the bankruptcy clerk's office.
                                                                                                                                            Copy total
                     Average monthly administrative expense if you were filing under Chapter 13                                             here=>       $



                                                                                                                                                               2,685.89
   37. Add all of the deductions for debt payment.
       Add lines 33e through 36.

  [Total Deductloris from Income
   38. Add all of the allowed deductions.
            Copy line 24, All of the expenses allowed under IRS
                                                                                                  4,787.25
            expense allowances                                                       ^.
            Copy line 32, All of the additional expense deductions                   $            1,000.00
            Copy line 37, All of the deductions for debt payment                   +$             2,685.89


                                                               Total deductions                   8,473.14          Copy total here..                             8,473.14



                 Determine Whether There is a Presumption of Abuse

    39. Calculate monthly disposable income for 60 months
            39a. Copy line 4, adjusted current monthly Income                                     8,354.21
            39b. Copy line 38, Total deductions                                                   8,473.14

            39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                                                  Copy
                 Subtract line 39b from line 39a                                                     -118.93        here=>$                      -118.93



            For the next 60 months (5 years)                                                                                         X 60

                                                                                                                                    Copy
            39d. Total. Multiply line 39c by 60                                           39d.   $              -7,135.80           here=>           $         -7,135.80


    40. Find out whether there is a presumption of abuse. Check the box that applies:

           H The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There Is no presumption of abuse. Go to Part 5.

           □ The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There Is a presumption of abuse. You may fill out
               Part 4 if you claim special circumstances. Go to Part 5.

           □ The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.
           *Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                                 page 8
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
Case 6:19-bk-15075-SC                                 Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                              Desc
                                                      Main Document    Page 59 of 63



   Deiiio. t   Sarah Johnson                                                                            Case nunibet {/{




     41.       41a. Fill in the amount of your total nonpriority unsecured debt. If you filled oul
                      A Summary of Your Assets and Liabilities and Certain Statistical Information
                      Schedules (Official Form 106Sum), you may refer to line 3b on that form                 S


                                                                                                                               Copy
               41b    25% or your total nonpriority unsecured debt. 11 U S.C.§ 707(b)(2KAKi)(l) $
                                                                                                                               here=>   *
                      Multiply line 41a by 0 25

     42 Determine whether the income you have left over after subtracting all allowed deductions is enough to pay
           25% of your unsecured, nonpriority debt.
           Check the tiox that applies:

           O Line 39d is less than tine 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
               Go to Part 5.

           D Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2. There is a
               presumption of abuse You may fill oul Part 4 if you claim special circumstances. Then go to Pan 6.


                 Give Details About Special Circumstances

  43 Do you have any special circumstances that Justify additional expenses or adjustments of current monthly income for which there is no
       reasonable alternative? 11 U.S.C § 707(bK2){B)


       B No. Go to Part 5.

       □ Yes. Fill in the following information. A3I figures should reflect your average monthly expense or income adjustment for
                 each item. You may include expenses you listed in line 25.

                  You must give a detailed explanation of the special circumstances thai make the expenses or income adjustments
                  necessary and reasonable. You must also give your case trustee documentation of your actual expenses or income
                 adjustments.



                   Give a detailed explanation of the special circumstances                         Average monthly expense
                                                                                                    or income adjustment




                 Sign Below
               By s^nlng here. I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

                 Sarah Johnson
                 Signature of Debtor 1
           Date May 7,2019
                 fu1f^/DD /YYYY




 Official Form 122A-2                                                Chapter 7 Means Test Calculation
 Softvvsfe Copyfighi (c> 1996-2019 Beit Case LLC • M\V7besicasBcom                                                                                 page 9
                                                                                                                                            Best Case Bankruptcy
Case 6:19-bk-15075-SC                        Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47                                                   Desc
                                             Main Document    Page 60 of 63



  Attorney or Party Name, Address, Telephone & FAX Nos., FOR court use only
  State Bar No & Email Address
  Daniel King
  3435 Wilshire Blvd
  Suite 1111
  Los Angeles, CA 90010
  213-388-3887 Fax: 213-388-1744
  California State Bar Number: 207911 CA
  dldng@theattorneygroup.com




  □ Debtor(s) appearing without an attorney
  ■ Attorney for Debtor

                                                    UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

  In re:

                Sarah Johnson                                                                  '
                                                                                 CHAPTER: 7




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                               [LBR 1007-1(3)]

                                                              Debtor(s).

 Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney If applicable, certifies under penalty of perjury that the
 master mailing list of creditors filed in this bankruptcy case, consisting of _3^ sheet(s) Is complete, correct, and consistent
 with the Debtor's schedules and I/we assume all responsibility for errors and omissions.
  Date:    May 7, 2019
                                                                                                                                   &i^
                                                                                       Signature of DebtqjM;
  Date:

                                                                                       Signature of Debtor 2 (joint debtor)) (If applicable)
  Date: May 7,2019
                                                                                       Sig^Lte of Attorney for Debtor (If applicable)



                     This (hrm is ophonal li has been approved lo, use ,n Ihe United Stales Bankruplcy Court tor ihe CenilirDrswlllC^to/;,^
 Dccomherjojs                                                                                      p 1007-1,MAILING.LIST. VERIFICATION
Case 6:19-bk-15075-SC   Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47   Desc
                        Main Document    Page 61 of 63


                    Sarah Johnson
                    176 Nightfall Road
                    San Jacinto, CA 92582


                    Daniel King
                    The Attorney Group
                    3435 Wilshire Blvd
                    Suite 1111
                    Los Angeles, CA 90010


                    Affirm Inc
                    650 California St Fl 12
                    San Francisco, CA 94108


                    All County Environmental & Restoration
                    1081 N. Shepard St
                    Suite H
                    Anaheim, CA 92806


                    Bby/cbna
                    50 Northwest Point Road
                    Elk Grove Village, XL 60007


                    Bluegreen Vacations Co
                    4960 Conference Way N #
                    Boca Raton, FL 33431


                    Bluegreen Vacations Corp
                    4960 Conference Way North, Suite 100
                    Boca Raton, FL 33431


                    CalHFA
                    Loan Administration MS-350
                    PO Box 4034
                    Sacramento, CA 95812
Case 6:19-bk-15075-SC   Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47   Desc
                        Main Document    Page 62 of 63


                    Capital One
                    15000 Capital One Dr
                    Richmond, VA 23238


                    EDD
                    PO Box 826846
                    Sacramento, CA 94246


                    Franchise Tax Board
                    P.O. Box 942867
                    Sacramento, CA 94267-0008


                    Freedom Mortgage Corp
                    10500 Kincaid Dr
                    Fishers, IN 46037


                    Gm Financial
                    Po Box 181145
                    Arlington, TX 76096


                    Golden Valley Lending
                    635 Highway 20 E
                    Upper Lake, CA 95485


                    IRS
                    PO Box 7346
                    Philadelphia, PA 19101


                    Kinecta Fed Cu
                    Po Box 10003
                    Manhattan Beach, CA 90267
Case 6:19-bk-15075-SC    Doc 1 Filed 06/11/19 Entered 06/11/19 15:44:47   Desc
                         Main Document    Page 63 of 63


                        Money Messiah
                        40 E. Main Street
                        Suite 508M
                        Newark, DE 19711


                        Onemain
                        Po Box 1010
                        Evansville, IN 47706


                        Progressive Leassing LLC
                        256 West Data Drive
                        Draper, UT 84020


                        Syncb/car Care Amer Tr
                        Po Box 965036
                        Orlando, FL 32896
